




 


 


 
CREDIT AGREEMENT
 


dated as of June 4 , 2012


among


MATSON NAVIGATION COMPANY, INC.,
as the Initial Borrower,


BANK OF AMERICA, N.A.,
as Agent,


and


the other Lenders party hereto,
 
FIRST HAWAIIAN BANK,
as Syndication Agent,


BRANCH BANKING AND TRUST COMPANY,
JPMORGAN CHASE BANK, N.A.,
PNC BANK, NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
FIRST HAWAIIAN BANK,
as Joint Lead Arrangers and Co-Book Managers







 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
SectionPage


 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 1

 
 
1.01
Defined Terms. 
1

 
 
1.02
Other Interpretive Provisions. 
18

 
 
1.03
Accounting Terms. 
19

 
 
1.04
Rounding. 
20

 
 
1.05
Times of Day. 
20

 
 
1.06
Letter of Credit Amounts. 
20

 
 
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
 20

 
 
2.01
Committed Loans. 
20

 
 
2.02
Borrowings, Conversions and Continuations of Committed Loans. 
20

 
 
2.03
Letters of Credit. 
22

 
 
2.04
Swing Line Loans. 
30

 
 
2.05
Prepayments. 
33

 
 
2.06
Termination or Reduction of Commitments. 
34

 
 
2.07
Repayment of Loans. 
34

 
 
2.08
Interest. 
35

 
 
2.09
Fees. 
35

 
 
2.10
Computation of Interest and Fees; Retroactive Adjustment of Applicable Rate. 
36

 
 
2.11
Evidence of Debt. 
36

 
 
2.12
Payments Generally; Agent’s Clawback. 
37

 
 
2.13
Sharing of Payments by Lenders. 
38

 
 
2.14
Increases of Aggregate Commitments. 
39

 
 
2.15
Cash Collateral. 
40

 
 
2.16
Defaulting Lenders. 
41

 
 
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
 44

 
 
3.01
Taxes. 
44

 
 
3.02
Illegality. 
48

 
 
3.03
Inability to Determine Rates. 
49

 
 
3.04
Increased Costs. 
49

 
 
3.05
Compensation for Losses. 
50

 
 
3.06
Mitigation Obligations; Replacement of Lenders. 
51

 
 
3.07
Survival. 
51

 
 
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 52

 
 
4.01
Conditions to Effectiveness. 
52

 
 
4.02
Conditions to all Credit Extensions. 
53

 
 
4.03
Conditions to Initial Credit Extensions. 
53

 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
 55

 
 
5.01
Organization. 
55

 
 
5.02
Financial Statements. 
56

 
 
5.03
Actions Pending. 
56

 
 
5.04
Outstanding Debt. 
56

 
 
5.05
Title to Properties. 
56

 
 
5.06
Taxes. 
57

 
 
5.07
Conflicting Agreements and Other Matters. 
57

 
 
5.08
Subsidiaries. 
57

 
 
5.09
ERISA. 
57

 
 
5.10
Government Consent. 
57

 
 
5.11
Investment Company Status; Margin Stock. 
58

 
 
5.12
Possession of Franchises, Licenses, Etc. 
58

 
 
5.13
Environmental and Safety Matters. 
58

 
 
5.14
Hostile Tender Offers. 
58

 
 
5.15
Employee Relations. 
58

 
 
5.16
OFAC. 
59

 
 
5.17
Disclosure. 
59

 
 
ARTICLE VI. AFFIRMATIVE COVENANTS
 59

 
 
6.01
Financial Information. 
59

 
 
6.02
Inspection of Property. 
61

 
 
6.03
Covenant to Secure Obligations Equally. 
61

 
 
6.04
Maintenance of Properties; Insurance. 
61

 
 
6.05
Environmental and Safety Laws. 
62

 
 
6.06
Use of Proceeds. 
62

 
 
6.07
United States Citizen. 
62

 
 
6.08
Guarantors. 
62

 
 
ARTICLE VII. NEGATIVE COVENANTS
 63

 
 
7.01
Financial Covenants. 
63

 
 
7.02
Liens. 
64

 
 
7.03
Loans, Advances and Investments. 
65

 
 
7.04
Merger. 
66

 
 
7.05
Sale of Capital Assets. 
66

 
 
7.06
Use of Proceeds. 
66

 
 
7.07
Transactions with Affiliates and Stockholders. 
67

 
 
7.08
Dividend Limitation. 
67

 
 
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
 67

 
 
8.01
Events of Default. 
67

 
 
8.02
Remedies Upon Event of Default. 
69

 
 
8.03
Application of Funds. 
70

 
 
ARTICLE IX. AGENT
 70

 
 
9.01
Appointment and Authority. 
71

 
 
9.02
Rights as a Lender. 
71

 
 
9.03
Exculpatory Provisions. 
71

 
 
9.04
Reliance by Agent. 
72

 
 
9.05
Delegation of Duties. 
72

 
 
9.06
Resignation of Agent. 
72

 
 
9.07
Non-Reliance on Agent and Other Lenders. 
74

 
 
9.08
No Other Duties, Etc. 
74

 
 
9.09
Guaranty Matters. 
74

 
 
ARTICLE X. MISCELLANEOUS
 74

 
 
10.01
Amendments, Etc. 
74

 
 
10.02
Notices; Effectiveness; Electronic Communication. 
76

 
 
10.03
No Waiver; Cumulative Remedies. 
78

 
 
10.04
Expenses; Indemnity; Damage Waiver. 
78

 
 
10.05
Payments Set Aside. 
80

 
 
10.06
Successors and Assigns. 
80

 
 
10.07
Treatment of Certain Information; Confidentiality. 
85

 
 
10.08
Right of Setoff. 
85

 
 
10.09
Interest Rate Limitation. 
86

 
 
10.10
Counterparts; Integration; Effectiveness. 
86

 
 
10.11
Survival of Representations and Warranties. 
86

 
 
10.12
Severability.
 
86

 
 
10.13
Replacement of Lenders. 
87

 
 
10.14
Governing Law; Jurisdiction; Etc. 
87

 
 
10.15
Waiver of Jury Trial. 
88

 
 
10.16
No Advisory or Fiduciary Responsibility. 
89

 
 
10.17
Electronic Execution of Assignments and Certain Other Documents. 
89

 
 
10.18
USA PATRIOT Act. 
89

 









 
 

--------------------------------------------------------------------------------

 



 


SCHEDULES


1.01           Existing Letters of Credit
2.01           Commitments and Applicable Percentages
4.03           Material Agreements entered into in connection with the
Separation Agreement
5.07           Conflicting Agreements
5.08           Material Domestic Subsidiaries
7.02           Liens Existing on the Closing Date
10.02           Agent’s Office; Certain Addresses for Notices
 
EXHIBITS


A           Committed Loan Notice
B           Swing Line Loan Notice
C           Note
D           Forms of U.S. Tax Compliance Certificates
E-1        Assignment and Assumption
E-2        Administrative Questionnaire
F           Compliance Certificate
G           Borrower Assignment and Assumption
H           Guaranty











 
 

--------------------------------------------------------------------------------

 



CREDIT AGREEMENT


This CREDIT AGREEMENT (“Agreement”) is entered into as of June 4, 2012, among
MATSON NAVIGATION COMPANY, INC., a Hawaii corporation (“Matson Navigation”), as
the initial Borrower hereunder, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Agent, Swing Line Lender and L/C Issuer, and FIRST HAWAIIAN BANK, as
L/C Issuer.
 
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“A&B Capital Contribution” means the capital contribution made by Matson to New
A&B, Inc. on the Initial Funding Date pursuant to the terms of the Separation
Agreement, in an aggregate amount not to exceed $160,000,000.
 
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or
substantially all of the property of, or a line of business or division of,
another Person or (b) at least a majority of the voting capital stock or other
equity interests of another Person, in each case whether or not involving a
merger or consolidation with such other Person.
 
 “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the Agent.
 
“Affiliate” means, without duplication, any Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
another Person.  A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.
 
“Agent” means Bank of America in its capacity as administrative agent under any
of the Loan Documents, or any successor administrative agent.
 
“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify to the Borrower and the Lenders in writing.
 
“Aggregate Commitments” means, as of any date of determination, the Commitments
of all the Lenders.  The initial amount of the Aggregate Commitments in effect
on the Closing Date is $375,000,000.  The Aggregate Commitments may be increased
or decreased from time to time as provided herein.
 
“Agreement” means this Credit Agreement.
 
“Alexander & Baldwin” means Alexander & Baldwin, Inc., a Hawaii corporation,
incorporated in 1900.
 
“Alexander & Baldwin Credit Agreement” means that certain credit agreement dated
as of August 5, 2011 among Alexander & Baldwin, as borrower, the lenders party
thereto and First Hawaiian Bank, as administrative agent.
 
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or other documentation
pursuant to which such Lender becomes a party hereto, as applicable.  The
Applicable Percentages shall be subject to adjustment as provided in
Section 2.16.
 
“Applicable Rate” means with respect to the commitment fee payable pursuant to
Section 2.09(a), the Eurodollar Rate, the Base Rate and the Letter of Credit
Fee, from time to time, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth below:
 


Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Rate
Base Rate
Letter of Credit Fee
1
< 1. 50 to 1.0
0.15%
1.00%
0.00%
1.00%
2
> 1.50 to 1.0 but < 2.00 to 1.0
0.20%
1.25%
0.25%
1.25%
3
> 2.00 to 1.0 but < 2. 50 to 1.0
0.25%
1.50%
0.50%
1.50%
4
> 2. 50 to 1.0 but < 3.00 to 1.0
0.30%
1.75%
0.75%
1.75%
5
> 3.00 to 1.0 but < 3.50 to 1.0
0.35%
2.00%
1.00%
2.00%
6
> 3.50 to 1.0
0.40%
2.25%
1.25%
2.25%



 
The Applicable Rate in effect on the Closing Date through the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c) for the first fiscal quarter ending at least six months after
the Initial Funding Date shall initially be Pricing Level 3.  Thereafter
Applicable Rate shall be determined by reference to the Consolidated Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Agent pursuant to Section 6.01(c).  Any increase or decrease in the Applicable
Rate resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.01(c); provided,
however, that if such Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 6 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered in
accordance with Section 6.01(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and co-book manager.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E-1 or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the Agent.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Matson Navigation and its Subsidiaries for the fiscal year ended December 31,
2011, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Matson Navigation
and its Subsidiaries, including the notes thereto.
 
“Authorized Officer” means, with respect to any Loan Party, any officer of such
Loan Party designated as an “Authorized Officer” for the purpose of this
Agreement in a certificate executed by one of such Loan Party’s then existing
Authorized Officers (as previously identified to the Agent).  Any action taken
under this Agreement or any other Loan Document on behalf of a Loan Party by any
individual who on or after the Closing Date shall have been an Authorized
Officer of such Loan Party and whom the Agent or any of the Lenders in good
faith believes to be an Authorized Officer of such Loan Party at the time of
such action shall be binding on such Loan Party even though such individual
shall have ceased to be an Authorized Officer of such Loan Party, unless the
Borrower or such Loan Party shall have provided the Agent with a certificate
executed by one of such Loan Party’s then existing Authorized Officers (as
previously identified to the Agent) indicating that such individual is no longer
an “Authorized Officer.”
 
“Availability Period” means the period from and including the Initial Funding
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate set forth in clause (b) of the
definition thereof plus 1.00%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate.
 
"Borrower" means (a) prior to the delivery of the Borrower Assignment and
Assumption, Matson Navigation (provided, for the avoidance of doubt, that Matson
Navigation shall not be the obligor of any Borrowing under this Agreement except
pursuant to the Guaranty) and (b) upon the execution and delivery of the
Borrower Assignment and Assumption and at all times thereafter, Matson.
 
"Borrower Assignment and Assumption" means the Borrower Assignment and
Assumption dated as of the Initial Funding Date in the form of Exhibit G to be
executed by Matson Navigation, Matson and the Agent.


 “Borrower Materials” has the meaning specified in Section 6.01.
 
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any Eurodollar Loan, means any such day that is also a London Banking
Day.
 
“Capital Assets” means all assets other than current assets, and shall not
include any amounts in the CCF.
 
“Capitalized Lease Obligation” means, with respect to any Person, any rental
obligation of such Person which, under GAAP in effect as of the Closing Date, is
or will be required to be capitalized on the books of such Person, taken at the
amount thereof accounted for as indebtedness (net of interest expense) in
accordance with such principles.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the L/C Issuer or the Lenders, as collateral
for L/C Obligations or obligations of the Lenders to fund participations in
respect of L/C Obligations, cash or deposit account balances or, if the Agent
and the L/C Issuer shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.
 
“CCF” means the capital construction fund created under Matson Navigation’s
Capital Construction Fund Agreement with the United States through the Maritime
Administrator.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et. seq.), and the regulations promulgated
thereunder.
 
“CFC” means a controlled foreign corporation (as that term is defined in Section
957(a) of the Code).
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority) or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith by
any Governmental Authority and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means (i) the acquisition by any “person” or “group” (as
such terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange
Act of 1934) of outstanding shares of voting stock of the Borrower representing
more than 50% of voting control of the Borrower, provided, however, that the
Restructuring Transactions, in and of themselves, shall not constitute a Change
of Control, or (ii) at any time after the Spinoff, the failure of the Borrower
to own 100% of the equity interests of Matson Navigation.
 
“Closing Date” means June 4, 2012.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate signed in the name of the Borrower
by an Authorized Officer of the Borrower in substantially the form of Exhibit F.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense for such period,
(ii) the provision for federal, state, local and foreign income taxes payable
for such period, (iii) depreciation expense for such period, (iv) amortization
expense for such period, (v) one-time expenses related to the Restructuring
Transactions or the Spinoff; provided that the aggregate amount of expenses
added back to Consolidated EBITDA pursuant to this clause (v) shall not exceed
$12,000,000 during the term of this Agreement and (vi) non-cash stock-based
compensation; minus (b) to the extent included in the calculation of
Consolidated Net Income, equity in earnings from unconsolidated Affiliates per
GAAP; plus (c) cash distributions received during such period from
unconsolidated Affiliates.  For purposes of calculating Consolidated EBITDA for
any period of four consecutive quarters, if during such period the Borrower or
any Subsidiary shall have consummated (i) an Acquisition of a Person that upon
such consummation constitutes a Material Subsidiary (including any such
Acquisition structured as an asset purchase, merger or consolidation) or an
Acquisition of a Material Line of Business, Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such transaction
occurred on the first day of such period; provided, that if the aggregate
purchase price for any Acquisition is greater than or equal to $25,000,000,
Consolidated EBITDA shall only be calculated on a pro forma basis to the extent
such pro forma calculations are based on audited financial statements or other
financial statements reasonably satisfactory to the Required Lenders and (ii) a
disposition of all or substantially all of the assets of a Material Subsidiary
or of at least 50% of the equity interests of a Material Subsidiary or of a
Material Line of Business, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such transaction occurred
on the first day of the such period, so long as, in each case, such pro forma
calculations are (x) made in accordance with Regulation S-X or (y) are otherwise
acceptable to the Required Lenders.
 
“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.
 
“Consolidated Interest Coverage Ratio” means, at any time of determination
thereof, the ratio of (i) Consolidated EBITDA for the most recently completed
four quarter period to (ii) Consolidated Interest Expense for such period.
 
 “Consolidated Leverage Ratio” means, as at any time of determination thereof,
the ratio of (i) all Debt of the Borrower and Subsidiaries on a consolidated
basis as of such time to (ii) Consolidated EBITDA for the most recently
completed four fiscal quarters.
 
“Consolidated Net Income” means, for any period, the consolidated net income of
the Borrower and its Subsidiaries (excluding, to the extent included in such
consolidated net income (a) non-cash gains or losses during such period from the
write-up or write-down of assets and (b) income or losses during such period
from discontinued operations) as determined in accordance with GAAP.
 
“Consolidated Tangible Assets” means, as of any date, total assets (excluding
treasury stock, unamortized debt discount and expense, goodwill, trademarks,
trade names, patents, deferred charges and other intangible assets) of the
Borrower and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
 
 “Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debt” means, as to any Person at the time of determination thereof without
duplication, (a) any indebtedness of such Person (i) for borrowed money,
including commercial paper and revolving credit lines, (ii) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money (except trade accounts payable
arising in the ordinary course of business) or (iii) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (b) Capitalized Lease Obligations of such
Person, (c) direct or contingent obligations under standby letters of credit
(and substantially similar instruments such as bank guaranties), (d) Guarantees,
assumptions and endorsements by such Person (other than endorsements of
negotiable instruments for collection in the ordinary course of business) of
Debt of another Person of the types described in clauses (a), (b) and (c)
hereof, and (e) Debt of another Person of the types described in clauses (a),
(b) and (c) hereof, that is secured by Liens on the property or other assets of
such Person.  Notwithstanding the forgoing, “Debt” shall not include (i) to the
extent not exceeding $10,000,000 at any time outstanding, unsecured contingent
reimbursement obligations under standby letters of credit (and substantially
similar instruments such as bank guaranties) or (ii) a Guarantee of Matson
Navigation’s trade accounts receivable purchased or held by the CCF.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
 
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the L/C Issuer, the Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Agent, the L/C Issuer
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the Agent in
a written notice of such determination, which shall be delivered by the Agent to
the Borrower, the L/C Issuer, the Swing Line Lender and each other Lender
promptly following such determination.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
“Eligible Business Line” means any business engaged in as of the Closing Date by
Matson Navigation or any of its Subsidiaries or any business reasonably related
thereto (but in no event an airline).
 
“Environmental and Safety Laws” means all Federal, state and local laws,
regulations and ordinances, relating to the discharge, handling, disposition or
treatment of Hazardous Materials and other substances or the protection of the
environment or of employee health and safety, including, without limitation,
CERCLA, the Hazardous Materials Transportation Act (49 U.S.C. Section 1901 et.
seq.), the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et.
seq.), the Federal Water Pollution Control Act (33 U.S.C.  Section 1251 et.
seq.), the Clean Air Act (42 U.S.C. Section 7401 et. seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et.  seq.), the Occupational Safety and
Health Act (29 U.S.C. Section 651 et. seq.) and the Emergency Planning and
Community Right-To-Know Act (42 U.S.C. Section 11001 et. seq.).
 
“Environmental Liabilities and Costs” means as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, contribution, cost recovery,
costs and expenses (including all fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, permit, order or
agreement with any Federal, state or local Governmental Authority or other
Person, arising from environmental, health or safety conditions, or the release
or threatened release of a contaminant, pollutant or Hazardous Material into the
environment, resulting from the operations of such Person or its subsidiaries,
or breach of any Environmental and Safety Law or for which such Person or its
Subsidiaries is otherwise liable or responsible.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations as the Borrower within the meaning of section 414(b) of
the Code, or any trade or business which is under common control with the
Borrower within the meaning of section 414(c) of the Code.
 
“Eurodollar Loan” means a Committed Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
 
“Eurodollar Rate” means:
 
(a)           for any Interest Period with respect to a Eurodollar Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Agent from time to
time) at approximately 11:00 a.m., London time, two London Banking Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or, if such rate is not available at such time for any reason, the rate
per annum determined by the Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Loan being made, continued or converted and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Agent to be the
rate at which deposits in Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Subsidiary” means (a) each CFC and (b) each U.S. Foreign Holdco;
provided, that in each case, such Person has not issued or guaranteed any notes
issued pursuant to the 2005 Note Purchase Agreement or the 2012 Note Purchase
Agreement.
 
“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 5, 2011, among Matson Navigation, as the Borrower, First Hawaiian Bank,
as administrative agent, and the lenders party thereto.
 
“Existing Letters of Credit” means those letters of credit set forth on
Schedule 1.01.
 
“Existing Note Purchase Agreement Lien” means the Lien existing on the Closing
Date that secures only the obligations incurred under the notes issued prior to
the Closing Date pursuant to the 2005 Note Purchase Agreement, which such Lien
is anticipated to be released on the effective date of the 2012 Note Purchase
Agreement.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.
 
“Fee Letter” means the administrative agent fee letter agreement, dated May 1,
2012, among Matson Navigation, the Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.
 
“Foreign Lender” means a Lender that is not a U.S. Person.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board Accounting Standards
Codification or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, without duplication, any obligation, contingent or otherwise,
of any Person guaranteeing or having the economic effect of guaranteeing any
Debt or other obligation of any other Person (the primary obligor) in any
manner, directly or indirectly, and including any obligation:  (a) to make any
loan, advance or capital contribution, or for the purchase of any property from,
any Person, in each case for the purpose of enabling such Person to maintain
working capital, net worth or any other balance sheet condition or to pay debts,
dividends or expenses except for advances, deposits and initial payments made in
the usual and ordinary course of business for the purchase or acquisition of
property or services; (b) to purchase materials, supplies or other property or
services if such obligation requires that payment for such materials, supplies
or other property or services be made regardless of whether or not delivery of
such materials, supplies or other property or services is ever made or tendered;
(c) to rent or lease (as lessee) any real or personal property if such
obligation is absolute and unconditional under conditions not customarily found
in commercial leases then in general use; or (d) of any partnership or joint
venture in which such Person is a general partner or joint venturer if such
obligation is not expressly non-recourse to such Person; but excluding (i)
completion guarantees issued in connection with a real estate development
project to the extent contingent and not constituting a direct or indirect
obligation to repay Debt, (ii) obligations under environmental indemnification
agreements and (iii) a guaranty of Matson Navigation’s trade accounts receivable
purchased or held by the CCF.
 
“Guarantors” means, collectively, (a) each Material Domestic Subsidiary of the
Borrower identified as a “Guarantor” on the signature pages to the Guaranty, (b)
each Person that joins the Guaranty as a Guarantor pursuant to Section 6.08 or
otherwise and (c) the successors and permitted assigns of the foregoing;
provided, however, that no Excluded Subsidiary shall be a Guarantor.  A
Guarantor shall be released from its Guaranty pursuant to, and in accordance
with, the terms hereof or the Guaranty.
 
 “Guaranty” means the Guaranty, dated as of the Initial Funding Date, executed
by the Guarantors in favor of the Agent for the benefit of the holders of the
Obligations.
 
“Hazardous Materials” means (a) any material or substance defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances” or any other formulations intended to define,
list or classify substances by reason of their deleterious properties, (b) any
oil, petroleum or petroleum derived substance, (c) any flammable substances or
explosives, (d) any radioactive materials, (e) asbestos in any form, (f)
electrical equipment that contains any oil or dielectric fluid containing levels
of polychlorinated biphenyls in excess of fifty parts per million, (g)
pesticides or (h) any other chemical, material or substance, exposure to which
is prohibited, limited or regulated by any governmental agency or authority or
which may or could pose a hazard to the health and safety of persons in the
vicinity thereof.
 
“Hostile Acquisition” means any Acquisition that has not been approved by the
board of directors or other governing body of the applicable entity as
contemplated by Section 5.14(b).
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Initial Funding Date” means the first Business Day following the Closing Date
that all the conditions precedent in Section 4.03 are satisfied or waived in
accordance with Section 10.01.
 
“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first Business Day after the end of
each March, June, September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one week, two weeks or one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii) no Interest Period shall extend beyond the Maturity Date.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means, as the context requires, (a) First Hawaiian Bank in its
capacity as issuer of Letters of Credit hereunder (including certain Existing
Letters of Credit), (b) Bank of America, N.A.  in its capacity as issuer of
Letters of Credit hereunder (including certain Existing Letters of Credit), and
(c) any successor issuer of Letters of Credit hereunder.  The term "L/C Issuer"
when used with respect to a Letter of Credit or the L/C Obligations relating to
a Letter of Credit shall refer to the L/C Issuer that issued such Letter of
Credit.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.
 
“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.  Notwithstanding anything to the
contrary contained herein, a letter of credit issued by an L/C Issuer other than
Bank of America shall not be a "Letter of Credit" for purposes of the Loan
Documents until such time as the Agent has been notified of the issuance thereof
by the applicable L/C Issuer and has confirmed with the L/C Issuer that there
exists adequate availability under the Aggregate Commitments to issue such
letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Commitments.  The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Commitments.
 
“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, deposit arrangement, lien (including any lien securing any
Capitalized Lease Obligation) or charge of any kind (including any conditional
sale or other title retention agreement having substantially the same economic
effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Borrower Assignment and Assumption, the Guaranty, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15 and the Fee Letter.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
 “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, on the business, condition (financial or otherwise) or
operations of the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document; or (c) a material adverse effect on the material rights and
remedies of the Lenders, which material adverse effect was not caused by any
Lender.  Notwithstanding anything to the contrary contained herein, for the
avoidance of doubt, it is understood and agreed that none of the Restructuring
Transactions and the initial incurrence of Debt under this Agreement and the
2012 Note Purchase Agreement (as in effect on the Closing Date), the A&B Capital
Contribution or the Spinoff, individually or collectively, shall be deemed to
constitute a Material Adverse Effect.
 
“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
(other than a U.S. Foreign Holdco) that accounts for, as of the most recently
ended four fiscal quarter period of the Borrower, 5% or more of Consolidated
EBITDA of the Borrower and its Subsidiaries for the most recently ended four
fiscal quarter period of the Borrower.
 
“Material Line of Business” means a line of business or an operating division
that accounts for, as of the most recently ended four fiscal quarter period of
the Borrower, 5% or more of Consolidated EBITDA of the Borrower and its
Subsidiaries for the most recently ended four fiscal quarter period of the
Borrower.
 
“Material Subsidiary” means (a) any Guarantor and (b) any Subsidiary of the
Borrower that accounts for, as of the most recently ended four fiscal quarter
period of the Borrower, 5% or more of Consolidated EBITDA of the Borrower and
its Subsidiaries for the most recently ended four fiscal quarter period of the
Borrower.
 
“Matson” means, Matson, Inc., a Hawaii corporation (originally known as
Alexander & Baldwin Holdings, Inc., to be renamed Matson, Inc. after completion
of the Spinoff).
 
“Matson Navigation” has the meaning specified in the introductory paragraph
hereto.
 
“Maturity Date” means the fifth anniversary of the Initial Funding Date.  If
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
 
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount equal to 103% of the stated amount of the applicable Letter of Credit.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising under any Loan Document and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming a Loan Party as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participant Register” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee pension benefit plan” (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Borrower or any ERISA Affiliate.
 
“Platform” has the meaning specified in Section 6.01.
 
“Priority Debt” means, at any time of determination thereof and without
duplication,  (a) Debt of the Borrower or Matson Navigation secured by any Lien
(including, without limitation, all Title XI Debt and all Debt secured by marine
assets, in each case whether full recourse or limited recourse) and (b) all Debt
secured by any Lien (including, without limitation, all Title XI Debt and all
Debt secured by a Lien on marine assets, in each case whether full recourse or
limited recourse) and all unsecured Debt of Subsidiaries of the Borrower (other
than unsecured Debt of Guarantors); provided, however, that Priority Debt shall
not include (i) Debt owing from any Subsidiary to the Borrower or any other
Subsidiary, (ii) any of the Obligations or (iii) any of the obligations of the
Borrower or any Subsidiary under the 2005 Note Purchase Agreement or the 2012
Note Purchase Agreement, so long as the Obligations are secured on an equal and
ratable basis pursuant to Section 6.03(ii); provided further, for purposes of
clarification, (A) the obligations of the Borrower or any Subsidiary under the
2005 Note Purchase Agreement shall constitute Priority Debt so long as they are
secured by the Existing Note Purchase Agreement Lien and the Obligations are not
equally and ratably secured by such Lien and (B) the obligations of the Borrower
under the 2005 Note Purchase Agreement and the 2012 Note Purchase Agreement
shall not constitute Priority Debt solely as a result of such obligations being
secured (without the Obligations being equally and ratably secured) by cash
collateral in an amount not to exceed the amount of Cash Collateral being
provided by the Borrower and its Subsidiaries pursuant to Section 2.15.
 
“Public Lender” has the meaning specified in Section 6.01.
 
“Recipient” means (a) the Agent, (b) any Lender, (c) the L/C Issuer and (d) any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, as applicable.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders (except that the amount
of any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that has not been reallocated to and funded
by another Lender shall be deemed to be “held” by the Lender that is the Swing
Line Lender or L/C Issuer, as the case may be, in making such determination).
 
“Responsible Officer” means each of the treasurer, the chief financial officer
and chief legal officer of a Loan Party and any other officer of a Loan Party
whose responsibilities include monitoring such Loan Party’s compliance with the
provisions of this Agreement and the other Loan Documents to which it is a
party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
 
“Restricted Payments” has the meaning specified in Section 7.08.
 
“Restructuring Transactions” means the publicly announced transactions pursuant
to which the businesses of Alexander & Baldwin will be split into two
independent publicly traded companies, including without limitation the A&B
Capital Contribution and the transactions contemplated by the Separation
Agreement; provided, however, notwithstanding anything to the contrary contained
herein, the Spinoff shall not constitute a part of the Restructuring
Transactions.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
 
“Sanction(s)” means any economic sanction administered or enforced by OFAC.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Separation Agreement” means the Separation and Distribution Agreement, to be
dated on or about June 8, 2012, between Alexander & Baldwin Holdings, Inc. (to
be renamed Matson, Inc.) and A&B II, Inc., and shall include the schedules and
exhibits relating thereto.
 
“Spinoff” means the publicly announced transaction pursuant to which the capital
stock of A&B II, Inc. will be distributed to the public stockholders of Matson
within two (2) Business Days following the Initial Funding Date.
 
“Subsidiary” means, as to any Person, any company, whether operating as a
corporation, joint venture, partnership, limited liability company or other
entity, which is consolidated with such Person in accordance with GAAP.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Title XI Debt” means all Debt of the Borrower or any Subsidiary that is
guaranteed by the United States pursuant to 46 USC Chapter 537.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Loan.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“U.S. Foreign Holdco” means any Domestic Subsidiary, substantially all of the
assets of which consist of equity interests of one or more Foreign Subsidiaries.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
 
“Withholding Agent” means the Borrower, any Loan Party and the Agent.
 
“2005 Note Purchase Agreement” means that certain Amended and Restated Note
Agreement dated as of May 19, 2005 (as may be supplemented, amended, amended and
restated or replaced, including, without limitation, by an amendment and
restatement as reflected by the 2012 Note Purchase Agreement) among Matson
Navigation and the holders of the notes issued thereunder.
 
“2012 Note Purchase Agreement” means that certain Note Agreement dated as of
June 4 , 2012 (as may be supplemented, amended, amended and restated or
replaced) among Matson and the holders of the notes issued thereunder.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any articles of incorporation, bylaws or
similar organizational documents) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,”  “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.  ”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
(d) All covenants hereunder shall be given independent effect so that if a
particular action or condition is prohibited by any one of such covenants, the
fact that it would be permitted by an exception to, or otherwise be in
compliance within the limitations of, another covenant shall not (i) avoid the
occurrence of a Default if such action is taken or such condition exists or (ii)
in any way prejudice an attempt by the Agent to prohibit, through equitable
action or otherwise the taking of any action by the Borrower or any Subsidiary
that would result in a Default.  For the avoidance of doubt, if a particular
action or condition is expressly permitted by an exception to a covenant and is
not expressly prohibited by another provision in the same covenant, the taking
of such action or the existence of such condition shall not result in a Default
under such covenant.
 
1.03 Accounting Terms.  (a) Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
(A) until so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) until so amended, the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents reasonably requested by the Agent hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
 
1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).
 
1.06 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
an outstanding Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
 
ARTICLE II.
 
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
in Dollars to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
the amount of such Lender’s Commitment.  Subject to the terms and conditions
hereof, the Borrower may borrow Committed Loans under this Section 2.01, repay
or prepay such Committed Loans under Section 2.05, reborrow such Committed Loans
and borrow other Committed Loans under this Section 2.01.  Committed Loans may
be Base Rate Loans or Eurodollar Loans, as further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Committed Loans.
 
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Loans shall be made upon the
Borrower’s irrevocable notice to the Agent, which may be given by
telephone.  Each such notice must be received by the Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of Eurodollar Loans or any conversion to or continuation of Eurodollar Loans or
of any conversion of Eurodollar Loans to Base Rate Loans and (ii) one Business
Day prior to the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Agent of a written Committed Loan Notice,
appropriately completed and signed by an Authorized Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.  Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurodollar Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation of a Eurodollar Loan, then the applicable Committed Loan shall be
made as, or converted to, Base Rate Loans, unless such Committed Loan was a
Eurodollar Loan, in which case such Committed Loan shall be continued as a
Eurodollar Loan with an Interest Period of one month.  Any such automatic
conversion to a Base Rate Loan and any such continuation of a Eurodollar Loan,
in either case, shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Loans in
any such Committed Loan Notice, but the Borrower fails to specify an Interest
Period for such Committed Loan or continuation of a Eurodollar Loan, it will be
deemed to have specified an Interest Period of one month.
 
(b) Following receipt of a Committed Loan Notice, the Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Eurodollar Loans
described in the preceding subsection.  In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the Agent
in immediately available funds at the Agent’s Office not later than 10:00 a.m.
on the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Sections 4.01 and 4.03), the
Agent shall make all funds so received available to the Borrower in like funds
as received by the Agent either by (i) crediting the account of the Borrower on
the books of First Hawaiian Bank with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Agent by the Borrower; provided, however,
that if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.
 
(c) Except as otherwise provided herein, a Eurodollar Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Loans without the consent of the
Required Lenders.
 
(d) The Agent shall promptly notify the Borrower and the Lenders of the interest
rate applicable to any Interest Period for Eurodollar Loans upon determination
of such interest rate.  At any time that Base Rate Loans are outstanding, the
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
 
(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect at any single time with respect to Eurodollar Loans.
 
2.03 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Initial Funding Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the forgoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Initial Funding Date
shall be subject to and governed by the terms and conditions hereof.
 
(ii) The L/C Issuer shall not issue any Letter of Credit, if:
 
(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
 
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; provided that Letters of Credit with an expiry date after the
Letter of Credit Expiration Date may be issued (but the L/C Issuer shall have no
obligation to issue) so long as the Borrower agrees to Cash Collateralize such
Letter of Credit in an amount equal to at least 103% of the face amount of such
Letter of Credit prior to the Letter of Credit Expiration Date in accordance
with the terms of this Agreement.  The Borrower hereby agrees that on or before
the Letter of Credit Expiration Date it shall Cash Collateralize any Letter of
Credit existing and not expiring on the Letter of Credit Expiration Date in an
amount equal to at least 103% of the face amount of such Letter of Credit (and
in the event the Borrower fails to do so, the Agent may require each Lender to
fund its participation interest in an amount equal to such Lender’s Applicable
Percentage of the outstanding Letters of Credit for purposes of Cash
Collateralizing the Letters of Credit).  For the avoidance of doubt, the parties
hereto agree that the obligations of the Lenders hereunder to reimburse the L/C
Issuer for any Unreimbursed Amount with respect to any Letter of Credit shall
terminate on the Maturity Date with respect to drawings occurring after that
date.
 
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
 
(C) such Letter of Credit is to be denominated in a currency other than Dollars;
or
 
(D) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
 
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
 
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by an Authorized Officer of the Borrower.  Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer.  Such
Letter of Credit Application be received by the L/C Issuer and the Agent not
later than 11:00 a.m. at least three Business Days (or such later date and time
as the Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the stated amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature
of  the requested Letter of Credit; and (H) such other matters as the L/C Issuer
may reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require.  Additionally, the Borrower shall furnish
to the L/C Issuer and the Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Agent may reasonably require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Agent (by telephone or in writing) that the Agent has
received a copy of such Letter of Credit Application from the Borrower and, if
not, the L/C Issuer will provide the Agent with a copy thereof.  Unless the L/C
Issuer has received written notice from any Lender, the Agent or the Borrower,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
 
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Agent that the Required
Lenders have elected not to permit such extension or (2) from the Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
 
(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”).  Unless otherwise directed by the L/C Issuer, the Borrower shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement.  Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit.  Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Agent that the Required Lenders have
elected not to permit such reinstatement or (B) from the Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the L/C
Issuer not to permit such reinstatement.
 
(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Agent a true
and complete copy of such Letter of Credit or amendment and any other Issuer
Documents related thereto.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Agent thereof.  Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Agent in an amount equal to
the amount of such drawing; provided that the Borrower has received notice of
such payment by 9:00 a.m. on such Honor Date, otherwise the Borrower shall make
such payment not later than 11:00 a.m. on the following Business Day (together
with interest thereon).  If the Borrower fails to so reimburse the L/C Issuer by
such time, the Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, and in lieu of
the obligation of the Borrower to reimburse the L/C Issuer as provided in the
two immediately preceding sentences, the Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
 
(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Agent may apply Cash Collateral provided for this purpose)
for the account of the L/C Issuer at the Agent’s Office in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on
the Business Day specified in such notice by the Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Agent shall remit the funds so received to the L/C Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv) Until each Lender funds its Committed Loan or its L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
 
(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi) If any Lender fails to make available to the Agent for the account of the
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to the L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through the Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
 
(d) Repayment of Participations by the Lenders.
 
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Agent), the Agent
will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Agent.
 
(ii) If any payment received by the Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to the
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e) Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
 
(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;
 
(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
 
(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f) Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (viii) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower and any applicable Subsidiary of the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower and any applicable Subsidiary of the Borrower, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower or such Subsidiary which the Borrower or such
Subsidiary proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication ("SWIFT") message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.  The L/C Issuer shall provide to the Agent a list of
outstanding Letters of Credit (together with type, amounts and denominated
currency) issued by it on a monthly basis.
 
(g) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
 
(h) Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.    Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required under any law or practice that
is required to be applied to any Letter of Credit, including the law of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
 
(i) Letter of Credit Fees.  The Borrower shall pay to the Agent for the account
of each Lender in accordance, subject to Section 2.16, with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, (ii) computed on a quarterly basis in arrears and (iii)
computed for the actual number of days that such Letters of Credit are
outstanding during the applicable quarter.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
 
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each issuance or amendment of a Letter of Credit,
at a rate and at the times separately agreed between the Borrower and the L/C
Issuer.  In addition, the Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
 
(k) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
2.04 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit; provided, however, that (i) after giving
effect to any Swing Line Loan, (A) the Total Outstandings shall not exceed the
Aggregate Commitments, and (B) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, (ii) that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan and (iii) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting
Exposure.  Prior to a refinancing of a Swing Line Loan or the funding of a risk
participation in Swing Line Loans, in either case, pursuant to Section 2.04(c),
it is understood and agreed that the outstanding Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Swing Line Lender, may exceed the amount of
such Lender’s Commitment.  Subject to the other terms and conditions hereof, the
Borrower may borrow Swing Line Loans under this Section 2.04, repay or prepay
such Swing Line Loans, reborrow such Swing Line Loans and borrow other Swing
Line Loans under this Section 2.04.  Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone.  Each such notice must be received by the Swing Line
Lender and the Agent not later than 10:00 a.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business
Day.  Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Agent of a written Swing Line Loan Notice,
appropriately completed and signed by an Authorized Officer of the
Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the Agent (by
telephone or in writing) that the Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Agent (by telephone or
in writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Agent (including at the request of
any Lender) prior to 11:00 a.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 12:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.
 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding (which Base Rate Loans shall be used to refinance
such Swing Line Loans).  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02.  The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Agent.  Each Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Agent in immediately available funds (and the Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Agent’s Office not later than
10:00 a.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Agent shall remit the funds so received to the Swing Line Lender.  To the extent
that a Swing Line Loan has been refinanced with a Borrowing of Base Rate Loans
pursuant to this Section 2.04(c)(i), such Swing Line Loan shall be deemed repaid
for all purposes herein.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
 
(iii) If any Lender fails to make available to the Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
 
(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate.  The Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.05 Prepayments.
 
(a) The Borrower may, upon notice to the Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Agent not later
than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurodollar Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Agent will promptly notify each Lender of its receipt of each such
notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If the Borrower gives a prepayment notice, then the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided, any notice of
prepayment given in connection with a notice of termination of the Committed
Loans given by the Borrower may state that such prepayment notice is conditioned
upon the effectiveness of other credit facilities or capital raising, in which
case such notice may (subject to compliance by the Borrower with the
requirements of Section 3.05) be revoked by the Borrower (by notice to the Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any prepayment of a Eurodollar Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.16, each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.
 
(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Swing Line Lender and the Agent not later than 1:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments, the Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Aggregate Commitments
then in effect.
 
2.06 Termination or Reduction of Commitments.
 
(a) The Borrower may, upon notice to the Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess; provided,
any notice of termination of the Aggregate Commitments given by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or capital raising, in which case such notice may be revoked by the
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied.  The Agent will promptly notify the Lenders of
any such notice of termination or reduction of the Aggregate Commitments.  Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
 
(b) If the Initial Funding Date has not occurred on or prior to the date that is
ninety (90) days following the Closing Date, the Aggregate Commitments shall be
automatically terminated on the ninety-first (91st) day following the Closing
Date.
 
2.07 Repayment of Loans.
 
(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.
 
(b) Except to the extent previously refinanced with a Base Rate Loan pursuant to
Section 2.04(c), the Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.
 
2.08 Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
 
(b) (i)       If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.
 
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws.
 
(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws.
 
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and, to the extent permitted
by Law, after the commencement of any proceeding under any Debtor Relief Law.
 
2.09 Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
 
(a) Commitment Fee.  The Borrower shall pay to the Agent for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee equal to
the Applicable Rate times the actual daily amount by which the Aggregate
Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.16.  For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Commitments for purposes of determining the commitment fee. The
commitment fee shall accrue at all times during the period commencing on the
Closing Date and ending on the last day of the Availability Period, including at
any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability
Period.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
 
(b) Other Fees.  The Borrower shall pay, or cause to be paid, to the Arranger
and the Agent for their own accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
 
2.10 Computation of Interest and Fees; Retroactive Adjustment of Applicable
Rate.
 
(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day.  Each determination by the Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
 
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Agent for the account of the applicable Lenders or the L/C Issuer, as the
case may be, promptly on demand by the Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Agent, any Lender or the L/C Issuer,
as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under
Article VIII.  The Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
 
2.11 Evidence of Debt.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business.  The accounts or records maintained by the Agent and each
Lender shall be conclusive absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Agent, the Borrower shall execute and deliver to such
Lender (through the Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.
 
2.12 Payments Generally; Agent’s Clawback.
 
(a) General.  All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Agent, for the account
of the respective Lenders to which such payment is owed, at the Agent’s Office
in Dollars and in immediately available funds not later than 11:00 a.m. on the
date specified herein.  The Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Agent after 11:00 a.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
 
(b) (i)  Funding by Lenders; Presumption by Agent.  Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurodollar Loans (or, in the case of any Committed Borrowing of
Base Rate Loans, prior to 12:00 p.m. on the date of such Committed Borrowing)
that such Lender will not make available to the Agent such Lender’s share of
such Committed Borrowing, the Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Agent, then the applicable
Lender and the Borrower severally agree to pay to the Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at (A) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Agent for the same or an overlapping period, the Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Committed Borrowing to
the Agent, then the amount so paid shall constitute such Lender’s Committed Loan
included in such Committed Borrowing.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Agent.
 
(ii) Payments by Borrower; Presumptions by Agent.  Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.
 
A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrower by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14 Increases of Aggregate Commitments.


The Borrower shall have the right, upon at least five Business Days’ prior
written notice to the Agent, to increase the Aggregate Commitments by up to
$75,000,000 in the aggregate in one or more increases, at any time prior to the
date that is three months prior to the Maturity Date, subject, however, in any
such case, to satisfaction of the following conditions precedent:
 
(a) the Aggregate Commitments shall not exceed $450,000,000 without the consent
of the Required Lenders;
 
(b) no Default shall have occurred and be continuing on the date on which such
increase is to become effective;
 
(c) the representations and warranties set forth in Article V shall be true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) on and as of the date on which such increase
is to become effective, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, if such representation or
warranty is qualified by materiality or material adverse effect, it shall be
true and correct in all respects as drafted) as of such earlier date;
 
(d) such increase shall be in a minimum amount of $10,000,000, or such lesser
amount equal to the remaining available increase amount, and in integral
multiples of $1,000,000 in excess thereof;
 
(e) such requested increase shall only be effective upon receipt by the Agent of
(i) additional Commitments in a corresponding amount of such requested increase
from either existing Lenders and/or one or more other institutions that qualify
as Eligible Assignees (it being understood and agreed that no existing Lender
shall be required to provide an additional Commitment) and (ii) documentation
from each institution providing an additional Commitment evidencing its
additional Commitment and its obligations under this Agreement in form and
substance acceptable to the Agent;
 
(f) the Agent shall have received all documents (including resolutions of the
board of directors of the Loan Parties and opinions of counsel to the Loan
Parties) it may reasonably request relating to the corporate or other necessary
authority for such increase and the validity of such increase in the Aggregate
Commitments, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Agent; and
 
(g) if any Committed Loans are outstanding at the time of the increase in the
Aggregate Commitments, the Borrower shall, if applicable, prepay one or more
existing Committed Loans (such prepayment to be subject to Section 3.05) in an
amount necessary such that after giving effect to the increase in the Aggregate
Commitments, each Lender will hold its pro rata share (based on its Applicable
Percentage of the increased Aggregate Commitments) of outstanding Committed
Loans.
 
2.15 Cash Collateral.
 
(a) Certain Credit Support Events.  If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Agent or the L/C Issuer, provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  For purposes of clarification, if Fronting Exposure remains after
giving effect to Section 2.16(a)(iv), the Agent shall first request that the
Defaulting Lender deliver to the Agent Cash Collateral in an amount sufficient
to cover the remaining Fronting Exposure and, second, to the extent Fronting
Exposure remains after giving effect to Cash Collateral provided by the
Defaulting Lender, the Agent shall request that the Borrower deliver to the
Agent Cash Collateral in an amount sufficient to cover the remaining Fronting
Exposure.  Such Cash Collateralization may be effected by means of a Borrowing
of Committed Loans or a funding of participation interests (assuming for such
purposes that the Letters of Credit that will survive the Maturity Date had been
fully drawn on the Letter of Credit Expiration Date).
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  As of the Initial
Funding Date, the Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to (and subjects to the control of) the
Agent, for the benefit of the Agent, the L/C Issuer and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
or the L/C Issuer as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the relevant Defaulting
Lender and, to the extent Fronting Exposure remains thereafter, the Borrower
will promptly upon demand by the Agent, pay or provide to the Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.   The
relevant Defaulting Lender or, to the extent not paid by the relevant Defaulting
Lender, the Borrower, shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
 
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Agent’s and the L/C
Issuer’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the L/C Issuer, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.  Between a Defaulting Lender and the Borrower as to any
particular Cash Collateral, the Cash Collateral furnished by the Borrower shall
be released prior to any Cash Collateral furnished by the Defaulting Lender
 
2.16 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
 
(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
10.08 shall be applied at such time or times as may be determined by the Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.15; fourth, as
the Borrower may request (so long as no Default exists), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(iii) Certain Fees.
 
(A)           No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
 
    (B)           Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.15.


    (C)           With respect to any Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause any
Non-Defaulting Lender’s share of the Total Outstandings to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
 
                                   (v)           Cash Collateral, Repayment of
Swing Line Loans.  If the reallocation described in clause (a)(iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under applicable Law, (x) first,
prepay Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting
Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure
in accordance with the procedures set forth in Section 2.15.


(b) Defaulting Lender Cure.  If the Borrower, the Agent, the Swing Line Lender
and the L/C Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Committed Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Committed Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
(c) Notification of Defaulting Lender.  Upon becoming aware that a Lender is a
Defaulting Lender, the Agent shall reasonably promptly notify the Borrower that
such Lender is a Defaulting Lender.
 
ARTICLE III.
 
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
 
(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable laws.  If any applicable laws (as
determined in the good faith discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
 
(ii) If any Withholding Agent shall be required by the Code to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Withholding Agent shall
withhold or make such deductions as are determined by the Withholding Agent to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Withholding Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.  The Borrower shall provide the Agent with
at least ten days prior written notice prior to the date that any Loan Party
makes any deduction or payment for Taxes in accordance with this subsection
(ii).
 
(iii) If any Withholding Agent shall be required by any applicable laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) the
Withholding Agent, as required by such laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such
Withholding Agent, to the extent required by such laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.
 
(c) Tax Indemnifications.  (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, except in
each case, to the extent resulting from the gross negligence or willful
misconduct of such Recipient.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.  Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Agent as required pursuant to Section 3.01(c)(ii) below.
 
(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Agent against any Indemnified Taxes attributable to such Lender or the
L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Agent and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender or the L/C Issuer, in
each case, that are payable or paid by the Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Agent under this clause
(ii).
 
(d) Evidence of Payments.  Upon request by the Borrower or the Agent, as the
case may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.
 
(e) Status of Lenders; Tax Documentation.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii) Without limiting the generality of the foregoing,
 
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
 
(I)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(II)           executed originals of IRS Form W-8ECI;
 
(III)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 
(IV)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.
 
(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.
 
(iv) For purposes of this Section 3.01(e), the term “Lender” includes any L/C
Issuer.
 
(f) Treatment of Certain Refunds.  Unless required by applicable laws, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be.  If
any Recipient determines that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
the Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.
 
(g) Survival.  Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender or the L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
 
3.02 Illegality.  If any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Committed Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Agent, (i) any obligation of such Lender to make or continue Eurodollar Loans or
to convert Base Rate Loans to Eurodollar Loans shall be suspended and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies the Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Agent without reference to the Eurodollar Rate component of
the Base Rate), either (i) if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, on the last day of the Interest Period therefor,
or (ii) if such Lender may not lawfully continue to maintain such Eurodollar
Loans to the last day of the Interest Period therefor, on the last day that such
Lender may lawfully continue to maintain such Eurodollar Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Agent is advised in writing by
such Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
 
3.03 Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Agent will promptly
so notify the Borrower and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Loans of the type covered by the Agent’s
notice shall be suspended and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
 
3.04 Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Committed Loan
the interest on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
three months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
(e) Reserves on Eurodollar Loans.  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 Business Days’ prior notice (with a
copy to the Agent) of such additional interest from such Lender.  If a Lender
fails to give notice Business Days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 Business Days from receipt
of such notice.
 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
 
(a) any continuation, conversion, payment or prepayment of any Eurodollar Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow or continue a Eurodollar Loan or to
convert any Base Rate Loan to a Eurodollar Loan on the date or in the amount
notified by the Borrower; or
 
(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;
 
including any loss (excluding any loss of anticipated profits) or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to take such actions, including, designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or the L/C Issuer,
such actions, designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or the L/C Issuer, as the case may be,
(as compared to actions taken by such Lender with respect to other similarly
situated borrowers).  The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or the L/C Issuer in connection with any such
designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.13.
 
3.07 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Agent.
 
ARTICLE IV.
 
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions to Effectiveness.  This Agreement shall become effective upon
satisfaction of the following conditions precedent:
 
(a) The Agent’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of Matson Navigation, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Agent and each of the Lenders:
 
(i) an executed counterpart of this Agreement;
 
(ii) such certificates of resolutions or other action, incumbency certificates
with specimen signatures and/or other certificates of the secretary or assistant
secretary of Matson Navigation as the Agent may reasonably require evidencing
the identity, authority and capacity of each Authorized Officer thereof
authorized to act as an Authorized Officer in connection with this Agreement;
 
(iii) such documents and certifications as the Agent may reasonably require to
evidence that Matson Navigation is in good standing in its jurisdiction of
incorporation;
 
(iv) favorable opinions of Gibson, Dunn & Crutcher LLP and Cades Schutte LLP,
addressed to the Agent and each Lender, as to such matters concerning Matson
Navigation and this Agreement as the Lenders may reasonably request;
 
(v) a certificate of a Responsible Officer of Matson Navigation either (A)
attaching copies of all documents evidencing other necessary actions, approval
or consents with respect to this Agreement or (B) stating that no such actions,
approvals or consents are so required; and
 
(vi) a certificate signed by a Responsible Officer of Matson Navigation
certifying (A) the representations and warranties of Matson Navigation contained
in Article V, or which are contained in any document furnished at any time under
or in connection herewith, are true and correct in all material respects (or, if
such representation or warranty is qualified by materiality or Material Adverse
Effect, it is true and correct in all respects as drafted) on and as of the
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, if such representation or warranty is qualified by
materiality or material adverse effect, it is true and correct in all respects
as drafted) as of such earlier date, (B) no Default exists and (C) that there
has been no event or circumstance since December 31, 2011 that has had or could
be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
(b) Any fees required to be paid under the Fee Letter to the Agent, the Arranger
or the Lenders on or before the Closing Date shall have been paid.
 
(c) Unless waived by the Agent, Matson Navigation shall have paid all fees,
charges and disbursements of counsel to the Agent (directly to such counsel if
requested by the Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Closing Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between
Matson Navigation and the Agent).
 
The Agent shall notify Matson Navigation in writing when this Agreement becomes
effective.  Without limiting the generality of the provisions of the last
paragraph of Section 9.03, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
 
4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Loans) is subject to the following conditions
precedent:
 
(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (or, if such representation or warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct in all
respects as drafted) on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, if such representation or warranty is qualified by materiality or
material adverse effect, it shall be true and correct in all respects as
drafted) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.02 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 and to
the applicable Borrower.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c) The Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and 4.02(b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
4.03 Conditions to Initial Credit Extensions.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
(a) The Agent’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the Borrower or the applicable
Guarantor, each dated the Initial Funding Date (or, in the case of certificates
of governmental officials, a recent date before the Initial Funding Date) and
each in form and substance satisfactory to the Agent and each of the Lenders:
 
(i) the Borrower Assignment and Assumption executed by Matson Navigation and
Matson;
 
(ii) a Guaranty executed by Matson Navigation, Matson Terminals, Inc., a Hawaii
corporation, Matson Ventures, Inc., a Hawaii corporation and Matson Logistics,
Inc., a Hawaii corporation;
 
(iii) a Note executed by Matson in favor of each Lender requesting a Note;
 
(iv) such certificates of resolutions or other action, incumbency certificates
with specimen signatures and/or other certificates of the secretary or assistant
secretary of each Loan Party as the Agent may require evidencing the identity,
authority and capacity of each Authorized Officer thereof authorized to act as
an Authorized Officer in connection with this Agreement and the other Loan
Documents;
 
(v) such documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing and in good standing in its jurisdiction of
organization;
 
(vi) favorable opinions of Gibson, Dunn & Crutcher LLP and Cades Schutte LLP,
addressed to the Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Lenders may reasonably request;
 
(vii) a certificate of a Responsible Officer of Matson either (A) attaching
copies of all documents evidencing other necessary approval or consents with
respect to the Loan Documents and the Restructuring Transactions or (B) stating
that no such approvals or consents are so required; and
 
(viii) a certificate signed by a Responsible Officer of Matson certifying (A)
that the conditions specified in Sections 4.02(a) and 4.02(b) have been
satisfied, and (B) that there has been no event or circumstance since
December 31, 2011 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
(b) At least two Business Days prior to the Initial Funding Date, the Agent
shall have received written notice from Matson Navigation of its election to
assign its rights and obligations under this Agreement to Matson pursuant to the
Borrower Assignment and Assumption Agreement.
 
(c) Since May 1, 2012, there shall have been no reallocation of commitments
pursuant to Section 2.14 of the Existing Credit Agreement.
 
(d) The outstanding loans, accrued and unpaid interest and other obligations
(other than contingent indemnification obligations) under the Existing Credit
Agreement shall have been repaid in full and all commitments thereunder shall
have been terminated.
 
(e) The Alexander & Baldwin Credit Agreement shall have been (i) repaid in full
and all commitments thereunder shall have been terminated and (ii) refinanced
with a new revolving credit facility.
 
(f) The Agent and the Lenders shall be reasonably satisfied with the Separation
Agreement.  The Agent shall have received a copy, certified by a Responsible
Officer of Matson as true and complete, of the Separation Agreement as
originally executed and delivered, together with any amendments or supplements
thereto and the other material agreements entered into in connection therewith
set forth on Schedule 4.03.
 
(g) The Agent shall have received satisfactory evidence that the following
events have occurred (in accordance with the material terms as publicly
disclosed by Alexander & Baldwin or disclosed to the Agent, in each case, on or
prior to May 1, 2012):  (i) the merger of A&B Merger Corp. into Alexander &
Baldwin; (ii) the conversion of Alexander & Baldwin into a limited liability
company (“ABI LLC”); (iii) the distribution of the equity interests of Matson
Navigation to Matson; and (iv) the contribution of the equity interests of ABI
LLC to A&B II, Inc., a wholly owned subsidiary of Matson.  Such evidence may be
in the form of a certificate of a Responsible Officer with supporting
attachments.
 
(h) The Agent shall have received a copy, certified by a Responsible Officer of
Matson as true and complete, of the 2012 Note Purchase Agreement (together with
all exhibits and schedules thereto) which shall amend and restate in its
entirety the 2005 Note Purchase Agreement and be in form and substance
reasonably satisfactory to the Agent.
 
(i) Unless waived by the Agent, Matson shall have paid all fees, charges and
disbursements of counsel to the Agent (directly to such counsel if requested by
the Agent) to the extent invoiced prior to or on the Initial Funding Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Initial Funding Date (provided that
such estimate shall not thereafter preclude a final settling of accounts between
Matson and the Agent).
 
The Agent shall notify Matson Navigation in writing when the conditions
precedent to the initial Credit Extension have been satisfied.  Without limiting
the generality of the provisions of the last paragraph of Section 9.03, for
purposes of determining compliance with the conditions specified in this
Section 4.03, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Initial Funding Date specifying its objection
thereto.


ARTICLE V.
 
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Agent and the Lenders that:
 
5.01 Organization.  Each Loan Party and each Material Subsidiary is duly
organized, validly existing and in good standing under the laws of the state of
its organization.  The Borrower and each Material Subsidiary has the full power
and authority to own its properties and to carry on its business as now being
conducted, and is duly qualified in every state where the nature of its business
requires that it do so, and is in good standing under the laws of every
jurisdiction outside the state of its organization in which it owns or leases
property or conducts business and in which the failure to so qualify would have
a Material Adverse Effect.  The Borrower and each Material Subsidiary has
complied in all material respects with (or is exempt from the application of)
all material federal, state and local laws, regulations and orders that are, or
in the absence of any exemption could be, applicable to the operations of its
business, including public utility, bank holding company, state agricultural and
Environmental and Safety Laws, in each case except to the extent that the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.  Each Loan Party has full power, authority and right to execute and
deliver, and to perform and observe, the provisions of this Agreement and the
other Loan Documents to which such Loan Party is a party and to carry out the
transactions contemplated hereby and thereby.  The execution, delivery and
performance of the Loan Documents by each Loan Party have been authorized by all
necessary corporate and other action, and, when duly executed and delivered,
will be the legal, valid and binding obligations of such Loan Party, enforceable
against it in accordance with their respective terms.
 
5.02 Financial Statements.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Debt.
 
(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2012, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
 
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
5.03 Actions Pending.  There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any Subsidiary or any properties or rights of the Borrower or any Subsidiary, by
or before any court, arbitrator or administrative or governmental body which
could reasonably be expected to result in a Material Adverse Effect.
 
5.04 Outstanding Debt.  Neither the Borrower nor any Subsidiary has any Debt
outstanding except as not prohibited by this Agreement.
 
5.05 Title to Properties.  The Borrower and each Material Subsidiary have good
and indefeasible title to their respective real properties (other than
properties which they lease) and have good title to all of their other material
properties and assets, including the properties and assets reflected in the most
recent audited balance sheet referred to in Section 5.02(a) or furnished
pursuant to Section 6.01(b) (other than properties and assets disposed of in the
ordinary course of business) except where the failure to have such good title
would not reasonably be expected to have a Material Adverse Effect.  Such
properties are not subject to any Liens of any kind except Liens permitted by
Section 7.02.  There is no material default, nor any event that, with notice or
lapse of time or both, would constitute such a material default under any
material lease to which either the Borrower or any Material Subsidiary is a
lessee, lessor, sublessee or sublessor.
 
5.06 Taxes.  Each Loan Party and each Material Subsidiary has filed all Federal
and state income tax and all other material tax and informational returns which
are required to be filed by it.  The Borrower and each such Subsidiary has paid
all taxes as shown on such returns and on all assessments received to the extent
that such taxes are not yet delinquent, except such taxes as are being contested
in good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP.
 
5.07 Conflicting Agreements and Other Matters.  Neither the execution nor
delivery of this Agreement or the other Loan Documents, nor the making of Credit
Extensions hereunder, nor fulfillment of nor compliance with the terms and
provisions of this Agreement or the other Loan Documents will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, or result in the creation of any
Lien upon any of the properties or assets of the Borrower or any Subsidiary
pursuant to, their respective articles of incorporation, bylaws or similar
organizational documents, any award of any arbitrator or any agreement,
instrument, order, judgment, decree, and after due investigation and to the
Borrower’s best knowledge, any statute, law, rule or regulation to which the
Borrower or any Subsidiary is subject.  Neither the Borrower nor any Subsidiary
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing any of their respective Debt, any agreement relating
thereto or any other contract or agreement which restricts or otherwise limits
the incurring of Debt pursuant hereto, except as set forth on Schedule 5.07
hereto.
 
5.08 Subsidiaries.  Set forth on Schedule 5.08 is a complete and accurate list
as of the Closing Date of each Material Domestic Subsidiary.
 
5.09 ERISA.  No accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan (other than a Multiemployer Plan).  No liability to the PBGC has
been or is expected by the Borrower or any ERISA Affiliate to be incurred with
respect to any Plan (other than a Multiemployer Plan) by the Borrower, any
Subsidiary or any ERISA Affiliate which is or would be materially adverse to the
business, condition (financial or otherwise) or operations of the Borrower and
its Subsidiaries taken as a whole.  Neither the Borrower, any of its
Subsidiaries or any ERISA Affiliate has incurred or presently expects to incur
any withdrawal liability under Title IV of ERISA with respect to any
Multiemployer Plan which is or would reasonably be expected to have a Material
Adverse Effect.  The execution and delivery of this Agreement and the other Loan
Documents and the Credit Extensions hereunder will be exempt from, or did not
and will not involve any transaction which is subject to the prohibitions of,
section 406 of ERISA and did not and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code.
 
5.10 Government Consent.  Neither the nature of the Borrower or any of its
Subsidiaries, nor any of their respective businesses or properties, nor any
relationship between the Borrower or a Subsidiary and any other Person, nor any
circumstance in connection with the Credit Extensions hereunder is such as to
require any authorization, consent, approval, exemption or other action by,
notice to or filing with any court, administrative or governmental body (other
than (i) routine filings after the Closing Date with the SEC and/or state blue
sky authorities and (ii) filings and consents required to consummate the
Restructuring Transactions and Spinoff that will be obtained by the Initial
Funding Date) in connection with (a) the execution and delivery of this
Agreement and the other Loan Documents or (b) fulfillment of or compliance with
the terms and provisions of this Agreement and the other Loan Documents, in
either case, that has not been obtained.
 
5.11 Investment Company Status; Margin Stock.  The Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, or an “investment adviser”
within the meaning of the Investment Advisers Act of 1940.  No part of the
proceeds of any Credit Extension will be used in any manner that is in violation
of Regulations U or X issued by the FRB.  After applying the proceeds of each
Credit Extension, margin stock (within the meaning of Regulation U issued by the
FRB) will not constitute more than 25% of the value of the assets (either of the
Borrower alone or the Borrower and its Subsidiaries on a consolidated basis)
that are subject to the provisions of this Agreement that may cause the Credit
Extensions to be deemed secured, directly or indirectly, by margin stock.
 
5.12 Possession of Franchises, Licenses, Etc.  The Borrower and its Subsidiaries
possess all material franchises, certificates, licenses, development and other
permits and other authorizations from governmental political subdivisions or
regulatory authorities and all material patents, trademarks, service marks,
trade names, copyrights, licenses, easements, rights of way and other rights
(collectively, “Material Rights”), free from burdensome restriction, that are
necessary in the judgment of the Borrower in any material respect for the
ownership, maintenance and operation of their business, properties and assets,
and neither the Borrower nor any of its Subsidiaries is in violation of any
Material Rights except where the violation of such Material Rights would not
reasonably be expected to have a Material Adverse Effect.  No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such Material Rights except where the
revocation of such Material Rights would not reasonably be expected to have a
Material Adverse Effect, or which materially and adversely affects the rights of
the Borrower or its Subsidiaries thereunder.
 
5.13 Environmental and Safety Matters.  The Borrower and its Subsidiaries and
all of their respective properties and facilities do comply and to the knowledge
of the Borrower, have complied at all times and in all respects with all
Environmental and Safety Laws except where failure to comply would not result in
a Material Adverse Effect.
 
5.14 Hostile Tender Offers.  None of the proceeds of the Credit Extensions will
be used to finance any offer to purchase, or any purchase of, shares of capital
stock of any corporation or equity interests in any other entity, or securities
convertible into or representing the beneficial ownership of, or rights to
acquire, any such shares or equity interests, if such shares, equity interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than (a) purchases for
portfolio investment purposes of such shares, equity interests, securities or
rights which, together with any shares, equity interests, securities or rights
then owned by the Borrower and its Subsidiaries, represent less than 5% of the
equity interests or beneficial ownership of such corporation or other entity, or
(b) such offers or purchases as have been duly approved by the board of
directors of such corporation or the equivalent governing body of such other
entity.
 
5.15 Employee Relations.  Neither the Borrower nor any Subsidiary is the subject
of (a) any material strike, work slowdown or stoppage, union organizing drive or
other similar activity or (b) any material action, suit, investigation or other
proceeding involving alleged employment discrimination, unfair termination,
employee safety or similar matters that in either case would reasonably be
expected to have a Material Adverse Effect nor, to the best knowledge of the
Borrower, is any such event imminent or likely to occur except those which,
individually or in aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
5.16 OFAC.   No Loan Party, no Subsidiary nor, to the knowledge of senior
management of any Loan Party, any Related Party is currently the subject of any
Sanctions. No Credit Extension, nor the proceeds from any Credit Extension, has
been used or will be used in such a manner as to constitute a violation of the
Sanctions.
 
5.17 Disclosure.  Neither this Agreement nor any other document, certificate or
statement furnished to the Agent or any Lender by or on behalf of the Borrower
in connection herewith contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein, taken as a whole as of the date thereof, not misleading;
provided, that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time and information available to
it at such time, it being understood that the Borrower is under no obligation to
update such projections or underlying information.
 
ARTICLE VI.
 
 
AFFIRMATIVE COVENANTS
 
On and after the Initial Funding Date, and so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder (other than any
contingent indemnification Obligation) shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding:
 
6.01 Financial Information.  The Borrower shall deliver to the Agent (for
distribution to the Lenders):
 
(a) as soon as practicable and in any event within 60 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year (or
if earlier, 5 days after the date required to be filed with the SEC),
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the period from the beginning of the current fiscal year to the
end of such quarterly period, and a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such quarterly period, setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year, all in reasonable detail and certified by an authorized
financial officer of the Borrower, subject only to changes resulting from
year-end adjustments;
 
(b) as soon as practicable and in any event within 120 days after the end of
each fiscal year of the Borrower (or if earlier, 5 days after the date required
to be filed with the SEC), consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for such year and a consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal year, setting
forth in each case in comparative form corresponding figures from the preceding
annual audit, certified by independent public accountants of recognized national
standing whose opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; provided, that, it shall not be a violation of this clause (b) if
the opinion accompanying the financial statements for the last fiscal year prior
to the Maturity Date is subject to a “going concern” or like qualification
solely as a result of the impending maturity of the Loans under this Agreement;
 
(c) together with each delivery of financial statements required by clauses (a)
and (b) above, a Compliance Certificate (x) setting forth computations showing
the calculation of the covenants in Sections 7.01 and 7.05, (y) stating that
there exists no Default, or if any such Default exists, specifying the nature
and period of existence thereof and what action the Borrower proposes to take
with respect thereto and (z) attaching supplements to Schedule 5.08 as are
necessary such that, as supplemented, such Schedule would be accurate and
complete as of the date of such Compliance Certificate;
 
(d) promptly upon transmission thereof, copies of all such financial, proxy and
information statements, notices and other reports as are sent to the Borrower’s
public stockholders and copies of all registration statements (without exhibits)
and all reports which are filed with the SEC;
 
(e) promptly upon receipt thereof, a copy of each other material report
submitted to the Borrower or any of its Subsidiaries by independent accountants
in connection with any material annual, interim or special audit made by them of
the books of such Borrower or such Subsidiary;
 
(f) promptly after the furnishing thereof, copies of any certificate, statement
or report furnished to any other lender to, or holder of the debt securities of,
the Borrower pursuant to the terms of any indenture, loan, credit or similar
agreement or instrument and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.01; and
 
(g) with reasonable promptness, such other financial data as the Agent or any
Lender may reasonably request.
 
The Borrower also covenants that forthwith upon a Responsible Officer obtaining
actual knowledge of a Default, it will deliver to the Agent and the Lenders an
Officers’ Certificate specifying the nature and period of existence thereof and
what action the Borrower proposes to take with respect thereto.
 
Documents required to be delivered pursuant to Section 6.01(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or such Lender and (ii) the
Borrower shall provide the Agent (by electronic mail) with an electronic link to
such documents.  The Agent shall have no obligation to request the delivery or
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Agent and/or the Arranger may, but
shall not be obligated to, make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked by the Borrower as “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Arranger, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Agent and the Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”  Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”
 
6.02 Inspection of Property.  The Borrower shall, and shall cause its
Subsidiaries to, permit any employees or designated representatives of the
Agent, any of its Related Parties or any other Lender with a Commitment in
excess of $5,000,000, at such Person’s expense, to visit and inspect any of the
properties of the Borrower and its Subsidiaries, to examine their books and
financial records and to make copies thereof or extracts therefrom and to
discuss their affairs, finances and accounts with the Responsible Officers and
the Borrower’s independent certified public accountants, all at such reasonable
times and as often as such Person may reasonably request; provided that a
principal financial officer of the Borrower shall have reasonable prior notice
of, and may elect to be present during, discussions with the Borrower’s
independent public accountants.
 
6.03 Covenant to Secure Obligations Equally.   (i) If the Borrower or any of its
Domestic Subsidiaries shall create, assume or otherwise incur any Lien upon any
of its property or assets, whether now owned or hereafter acquired, other than
Liens permitted by the provisions of Section 7.02 (including in such permitted
Liens, without limitation, Liens securing Title XI Debt to the extent such Title
XI Debt is permitted Priority Debt) or (ii) if the Borrower or any of its
Subsidiaries shall create, assume or otherwise incur any Lien upon any of its
property or assets, whether now owned or hereafter acquired to secure its
obligations under the 2005 Note Purchase Agreement or the 2012 Note Purchase
Agreement (other than (a) the Existing Note Purchase Agreement Lien and (b) cash
collateral in an amount not to exceed the amount of Cash Collateral being
provided by the Borrower and its Subsidiaries pursuant to Section 2.15), then in
either case, the Borrower will make, or will cause its Subsidiaries to make,
effective provision whereby the Obligations will be secured by such Lien equally
and ratably with any and all other Debt thereby secured so long as any such
other Debt shall be so secured pursuant to an agreement or agreements (including
security agreements and similar collateral documents and an intercreditor
agreement) reasonably acceptable to the Required Lenders.
 
6.04 Maintenance of Properties; Insurance.  The Borrower shall, and shall cause
its Subsidiaries to (a) maintain or cause to be maintained in good repair,
working order and condition all material properties used or useful at that time
in its business and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof and (b) maintain
insurance with reputable and financially sound insurers in such amounts and
against such liabilities and hazards as is customarily maintained by other
companies operating similar businesses and together with each delivery of
financial statements under Section 6.01(b), upon the request of the Agent,
deliver certificates of insurance to the foregoing effect to the Agent.
 
6.05 Environmental and Safety Laws.
 
(a) The Borrower shall deliver promptly to the Agent notice of (i) any material
enforcement, cleanup, removal or other material governmental or regulatory
action instituted or, to the Borrower’s best knowledge, threatened against the
Borrower or any Material Subsidiary pursuant to any Environmental and Safety
Laws, (ii) all material Environmental Liabilities and Costs against or in
respect of the property, Borrower or any Material Subsidiary or any of its
material properties and (iii) the Borrower’s or any Material Subsidiary’s
discovery of any occurrence or condition on any material real property adjoining
or in the vicinity of any of its properties that the Borrower or such Material
Subsidiary has reason to believe would cause such property or any material part
thereof to be subject to any material restrictions on its ownership, occupancy,
transferability or use under any Environmental and Safety Laws.
 
(b) The Borrower shall, and shall cause its Material Subsidiaries to, keep and
maintain its properties and conduct its and their operations in compliance in
all material respects with all applicable Environmental and Safety Laws except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.
 
6.06 Use of Proceeds.  The Borrower shall, and shall cause its Subsidiaries to,
use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures (including Acquisitions) and other lawful corporate
purposes, (b) to refinance certain existing indebtedness of Matson Navigation,
(c) for support of commercial paper issued by the Borrower, (d) to pay fees and
expenses incurred in connection with this Agreement and the Restructuring
Transactions and (e) to finance the A&B Capital Contribution; provided that in
no event shall the proceeds of any Credit Extension be used in contravention of
any law or of any Loan Document.
 
6.07 United States Citizen.   The Borrower covenants that it will, and will
cause each of its Subsidiaries that owns or operates any Vessel, at all times to
preserve and maintain its status as a Section 2 Citizen.  For purposes hereof,
(a) “Section 2 Citizen” means a Person that is a citizen of the United States as
required for the coastwise trade under Section 50501 of Title 46 of the United
States Code and the regulations in effect from time to time thereunder, and (b)
“Vessel” means each vessel that is (or is required to be) documented under and
pursuant to the laws of the United States with a coastwise endorsement owned or
operated by the Borrower or any Subsidiary.
 
6.08 Guarantors.
 
(a) Together with each delivery of financial statements required by Section
6.01(a) and 6.01(b), the Borrower shall notify the Agent if any Subsidiary has
become a Material Domestic Subsidiary after the Initial Funding Date.  Within 30
days after such notification (or such longer period as determined by Agent in
its sole discretion), the Borrower shall cause such Material Domestic Subsidiary
to (i) become a Guarantor by executing and delivering to the Agent a joinder to
the Guaranty, and (ii) at the request of the Agent, deliver to the Agent such
organization documents, resolutions and favorable opinions of counsel, all in
form, content and scope similar to those delivered on the Closing Date or
otherwise reasonably satisfactory to the Agent.
 
(b) If a Guarantor is a party to any transaction of merger, consolidation or
other combination permitted by Section 7.04(b) or 7.04(c), the continuing or
surviving Person of such transaction shall, within 30 days after the
consummation of such transaction, (i) become a Guarantor by executing and
delivering to the Agent a joinder to the Guaranty and (ii) at the request of the
Agent, deliver to the Agent such organization documents, resolutions and
favorable opinions of counsel, all in form, content and scope similar to those
delivered on the Closing Date or otherwise reasonably satisfactory to the Agent.
 
(c) Notwithstanding the forgoing, concurrently with such time as any Person
becomes a guarantor or other obligor under the 2005 Note Purchase Agreement or
the 2012 Note Purchase Agreement, the Borrower shall cause such Person to (i)
become a Guarantor by executing and delivering to the Agent a joinder to the
Guaranty, and (ii) at the request of the Agent, deliver to the Agent such
organization documents, resolutions and favorable opinions of counsel, all in
form, content and scope similar to those delivered on the Closing Date or
otherwise reasonably satisfactory to the Agent.
 
(d) So long as no Default exists, if a Guarantor ceases to be a Material
Domestic Subsidiary, then upon the written request of the Borrower, the Agent
shall release such Guarantor from its obligations under the Guaranty pursuant to
Section 9.09; provided that the Agent shall not release such Guarantor unless
such Guarantor is not at such time (or concurrently with such release by the
Agent will cease to be) a guarantor or obligor under the 2005 Note Purchase
Agreement or the 2012 Note Purchase Agreement.
 


ARTICLE VII.
 
 
NEGATIVE COVENANTS
 
On and after the Initial Funding Date, and so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than any contingent
indemnification Obligation) hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding:
 
7.01 Financial Covenants.
 
(a) Minimum Consolidated Interest Coverage Ratio.  The Borrower shall not permit
the Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of
the Borrower to be less than 3.50 to 1.0.
 
(b) Maximum Consolidated Leverage Ratio.  The Borrower shall not permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Borrower
to exceed 3.25 to 1.0 provided, however, that (i) in connection with any
Acquisition in an Eligible Business Line that is not a Hostile Acquisition for
which the aggregate purchase consideration equals or exceeds $75,000,000, the
maximum permitted Consolidated Leverage Ratio, at the election of the Borrower,
with prior written notice from the Borrower to the Agent, shall increase to 3.90
to 1.0 on one occasion during the term of this Agreement, for the period
beginning on the date of the consummation of such Acquisition and continuing
until the fourth consecutive fiscal quarter end which occurs on or after the
date of the consummation of such Acquisition, so long as the Borrower is in
compliance on a pro forma basis with this Section 7.01(b) at such 3.90 to 1.0
level after giving effect to such Acquisition and (ii) in connection with any
purchase or construction of a new container ship for which the aggregate
purchase consideration or construction cost equals or exceeds $125,000,000, the
maximum permitted Consolidated Leverage Ratio, at the election of the Borrower,
with prior written notice from the Borrower to the Agent prior to the Specified
Date (as defined below) and specifying therein such Specified Date, shall
increase to 3.50 to 1.0 on one occasion during the term of this Agreement, for
the period beginning on a date determined by the Borrower between the
commencement of payment for such container ship and delivery of such container
ship (the “Specified Date”) and continuing until the fourth consecutive fiscal
quarter end which occurs on or after the Specified Date, so long as the Borrower
is in compliance on a pro forma basis with this Section 7.01(b) at such 3.50 to
1.0 level after giving effect to such purchase or construction.
 
(c) Maximum Priority Debt.  The Borrower shall not permit (i) the principal
amount of Priority Debt at any time to exceed 20% of Consolidated Tangible
Assets as of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01(a) or 6.01(b); provided,
that such maximum permitted percentage amount of Priority Debt shall be reduced
to 17.5% at such time, if any, as the Borrower or any of its Subsidiaries
acquires two new vessels for which the aggregate purchase consideration for each
vessel exceeds $100,000,000 and (ii) the principal amount of Priority Debt that
is not Title XI Priority Debt at any time to exceed 10% of Consolidated Tangible
Assets as of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01(a) or 6.01(b).
 
Notwithstanding anything to the contrary in Section 7.01 (or the defined terms
used therein), for any period which is relevant to the calculation of any
financial covenant in Section 7.01, to the extent such period is prior to the
consummation of the Spinoff, the relevant operating statement (i.e., income
statement or statement of cash flows) categories shall be deemed to be for
Matson Navigation and its Subsidiaries (rather than for Matson and its
Subsidiaries).


7.02 Liens.  The Borrower shall not, and shall not permit any Subsidiary to,
create, assume or suffer to exist at any time any Lien on or with respect to any
of its property or assets, whether now owned or hereafter acquired (whether or
not provision is made for the equal and ratable securing of the Obligations in
accordance with the provisions of Section 6.03 but subject to the limitation on
Priority Debt in Section 7.01(c)), except:
 
(a) Liens for taxes not yet delinquent or which are being actively contested in
good faith by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP;
 
(b) Liens (other than Liens pursuant to ERISA) incidental to the conduct of its
business or the ownership of its property and assets which were not incurred in
connection with the borrowing of money or the obtaining of advances of credit
(including, without limitation, Liens on vessels or equipment (i) for crew and
stevedores wages, (ii) for salvage and general average, (iii) arising by
operation of law in the ordinary course of business in operating, maintaining or
repairing vessels, and (iv) for damages arising from maritime torts which are
unclaimed, or which are claimed and are covered by insurance and any deductible
applicable thereto), and which do not in the aggregate materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business;
 
(c) Liens on property or assets of a Subsidiary securing obligations of such
Subsidiary to the Borrower or another Subsidiary;
 
(d) Liens encumbering the CCF to the extent incurred to secure the financing by
the Borrower or Matson Navigation of “qualified vessels”  as defined in Section
607 of the Merchant Marine Act, 1936, as amended;
 
(e) Liens existing on the Closing Date and listed on Schedule 7.02 and any
renewals or extensions thereof, provided that the property covered thereby is
not changed;
 
(f) other Liens securing Debt not otherwise permitted by clauses (a) through (e)
above, inclusive; provided that the aggregate amount of all Priority Debt does
not, at any time, exceed the level prohibited by Section 7.01(c), provided that,
notwithstanding the foregoing, the Borrower shall not, and shall not permit any
Subsidiary to, create or permit to exist any Lien on any property securing Debt
outstanding or issued under the 2005 Note Purchase Agreement or the 2012 Note
Purchase Agreement (other than (i) the Existing Note Purchase Agreement Lien and
(ii) cash collateral in an amount not to exceed the amount of Cash Collateral
being provided by the Borrower and its Subsidiaries pursuant to Section 2.15)
unless and until the Obligations shall be secured equally and ratably with such
Debt pursuant to an agreement or agreements (including security agreements and
similar collateral documents and an intercreditor agreement) reasonably
acceptable to the Required Lenders;
 
(g) any Lien securing obligations that do not constitute Debt existing on any
property of any Person at the time it becomes a Subsidiary, or existing prior to
the time of acquisition upon any property acquired by the Borrower or any
Subsidiary through purchase, merger or consolidation or otherwise, whether or
not assumed by the Borrower or such Subsidiary; provided that any such Lien
shall not encumber any other property of the Borrower or such Subsidiary (other
than proceeds of such acquired property); and
 
(h) (i) other Liens securing obligations that do not constitute Debt provided
that the aggregate amount of such obligations does not exceed $10,000,000 at any
time outstanding and (ii) other Liens securing obligations that do not
constitute Debt provided that the aggregate fair market value (as reasonably
determined by the Borrower acting in good faith) of all assets subject to all
such Liens does not exceed $10,000,000.
 
7.03 Loans, Advances and Investments.  The Borrower shall not permit, and shall
not permit any Subsidiary to make or permit to remain outstanding any loan or
advance to, or own, purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, any Person, or
consummate any Acquisition, except that the Borrower or any Subsidiary may
 
(a) make, or permit to remain outstanding, loans or advances to the Borrower or
any Subsidiary;
 
(b) own, purchase or acquire stock, obligations or securities of a Subsidiary,
and, so long as the Borrower is in compliance with the financial covenants set
forth in Section 7.01 on a pro forma basis immediately after giving effect to
such transaction, consummate Acquisitions;
 
(c) acquire and own stock, obligations, securities or other investments (i)
consisting of extensions of credit arising from the grant of trade credit, or
received in settlement or partial satisfaction thereof of obligations (including
any Debt or trade credit) owing to the Borrower or any Subsidiary or (ii)
received in satisfaction of judgments or pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of trade creditors or
account debtors;
 
(d) make investments in accordance with the resolutions of the Board of
Directors of the Borrower; provided that such resolutions authorize only
investments rated investment grade by S&P, Moody’s, or any other nationally
recognized credit rating agency or investments in the Borrower’s accounts
receivable purchased or held by the CCF;
 
(e) make the A&B Capital Contribution on the Initial Funding Date;
 
(f) make any investment in any stock, obligations or securities of, or any other
interest in, or any capital contribution to, an Eligible Business Line (subject,
in the case of any Acquisition, to Section 7.03(b)); and
 
(g) make other investments, loans and advances which in the aggregate (at
original cost) do not exceed $30,000,000 at any time outstanding.
 
Notwithstanding the foregoing, (i) amounts in the CCF may be invested only as
provided in subsection (d) above and (ii) for the avoidance of doubt, this
Section 7.03 shall not apply to any Guarantee.
 
7.04 Merger.  The Borrower shall not, and shall not permit any Subsidiary to,
consummate any transaction of merger, consolidation or other combination with
any other Person; provided that:
 
(a) any Subsidiary may merge with the Borrower; provided that the Borrower shall
be the continuing or surviving corporation and immediately after such merger no
Event of Default shall exist;
 
(b) any Subsidiary may merge with another Subsidiary; provided that if a
Material Domestic Subsidiary merges with a Foreign Subsidiary, such Material
Domestic Subsidiary shall be the surviving Person and immediately after such
merger no Event of Default shall exist; and
 
(c) the Borrower or any Subsidiary may merge, consolidate or combine with any
other Person in connection with an Acquisition permitted by Section 7.03(b);
provided that (i) immediately after such merger, consolidation or combination,
no Event of Default shall exist and (ii) if the Borrower is a party to such
transaction, the Borrower will be the continuing or surviving corporation.
 
7.05 Sale of Capital Assets.  The Borrower shall not, and shall not permit any
Subsidiary to, sell, lease, transfer or otherwise dispose of any Capital Asset
to any Person, except that during any rolling twelve-month period, the Borrower
or any Subsidiary may sell or otherwise dispose of Capital Assets which
constituted up to 10% of the total value of the consolidated assets of Matson
Navigation and its Subsidiaries as of December 31, 2011, so long as (A) such
Capital Assets sold contributed less than 25% of the Consolidated Net Income of
the Borrower in each of the three fiscal years immediately preceding any such
sale and (B) such Capital Assets, when considered together with all other
Capital Assets sold or otherwise disposed of subsequent to December 31, 2011, do
not constitute in excess of 30% of the total value of the consolidated assets of
Matson Navigation and its Subsidiaries as of December 31, 2011; provided, that
this covenant shall not apply to any transfer required by the Separation
Agreement.
 
7.06 Use of Proceeds.  The Borrower shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
 
7.07 Transactions with Affiliates and Stockholders.  The Borrower shall not, and
shall not permit any Subsidiary to, directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise deal with, in the ordinary course of business or otherwise (a) any
Affiliate, (b) any Person owning, beneficially or of record, directly or
indirectly, either individually or together with all other Persons to whom such
Person is related by blood, adoption or marriage, stock of the Borrower or stock
of any Person owning stock of the Borrower (of any class having ordinary voting
power for the election of directors) aggregating 5% or more of such voting power
or (c) any Person related by blood, adoption or marriage to any Person described
or coming within the provisions of clause (a) or (b) of this Section 7.07;
provided that the following shall be permitted: (i) the Borrower and
Subsidiaries may enter into such transactions on terms no less favorable to the
Borrower or Subsidiary than if no such relationship existed, (ii) customary
fees, indemnities and reimbursements may be paid to officers, employees,
consultants and directors of the Borrower and its Subsidiaries; (iii) the
Borrower and its Subsidiaries may enter into and make payments and provide
benefits pursuant to reasonable and customary employment arrangements with
officers and senior management employees; (iv) the Borrower may sell or issue
its capital stock, (v) the Restructuring Transactions and the Spinoff; (vi)
transactions between the Borrower and any Subsidiary, and among Subsidiaries of
the Borrower and (vii) Restricted Payments made in compliance with Section 7.08.
 
7.08 Dividend Limitation.  The Borrower shall not pay or declare any dividend on
any class of stock or make any other distribution on account of any class of its
stock, or redeem, purchase or otherwise acquire, directly or indirectly, any
shares of its stock (all of the foregoing being herein called “Restricted
Payments”) unless (i) at the time any proposed Restricted Payment is to be made,
and after giving effect to any proposed Restricted Payment, no Default exists or
would exist after giving effect to such Restricted Payment and (ii) the Borrower
is in compliance with the financial covenants set forth in Section 7.01 on a pro
forma basis after giving effect to such Restricted Payment. Notwithstanding the
forgoing, the Borrower may make the A&B Capital Contribution on the Initial
Funding Date and the Spinoff may be consummated.
 
ARTICLE VIII.
 
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, any fee due hereunder or any other amount
payable hereunder or under any other Loan Document; or
 
(b) Specific Covenants.  The Borrower fails to perform or observe any agreement
contained in (i) Section 7.01 or (ii) Sections 7.02 through 7.09; or
 
(c) Other Defaults.  The Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure shall not be remedied within 30 days after any Responsible
Officer obtains actual knowledge thereof; or
 
(d) Representations and Warranties.  Any representation or warranty made by the
Borrower herein or by any Loan Party or any of its officers in any Loan Document
or any writing furnished in connection with or pursuant to this Agreement or any
other Loan Document shall be false or misleading in any material respect on the
date as of which made; provided that to the extent that such breach of
representation or warranty relates to clause (c) of the definition of Material
Adverse Effect, such breach of representation or warranty shall only constitute
an Event of Default under this subsection (d) if such Loan Party knowingly
breached such representation or warranty; or
 
(e) Cross-Default.  (i) an Event of Default (as defined in the 2005 Note
Purchase Agreement or the 2012 Note Purchase Agreement) has occurred and is
continuing under the 2005 Note Purchase Agreement or the 2012 Note Purchase
Agreement, as applicable; or (ii) the Borrower or any Material Subsidiary
defaults in any payment of principal of, or premium or interest on, any Debt
(other than the Obligations) beyond any period of grace provided with respect
thereto, or the Borrower or any Material Subsidiary fails to perform or observe
any other agreement, term or condition contained in any agreement relating to
any such Debt (or any other event under any such agreement occurs and is
continuing) and the effect of such default or other failure or event is to
cause, or to permit the holder or holders of such Debt (or a trustee on behalf
of such holder or holders) to cause, such Debt to become due (or to be required
to be repurchased by the Borrower or any Subsidiary) prior to any stated
maturity; provided that the aggregate amount of all Debt as to which such a
default or other failure or event shall occur and be continuing exceeds
$15,000,000; or
 
(f) Insolvency Proceedings, Etc.  (i) Any Loan Party or any Material Subsidiary
makes an assignment for the benefit of creditors or is generally not paying its
debts as such debts become due; or
 
(ii) any decree or order for relief in respect of any Loan Party or any Material
Subsidiary is entered under any Debtor Relief Laws of any jurisdiction; or
 
(iii) any Loan Party or any Material Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of any Loan Party
or any such Material Subsidiary, or of any substantial part of the assets of any
Loan Party or any such Material Subsidiary, or commences a voluntary case under
the Bankruptcy Code of the United States or any proceedings (other than
proceedings for the voluntary liquidation and dissolution of a Material
Subsidiary) relating to any Loan Party or any Material Subsidiary under any
other Debtor Relief Laws; or
 
(iv) any petition or application of the type described in clause (iii) above is
filed, or any such proceedings are commenced, against any Loan Party or any
Material Subsidiary and any Loan Party or such Material Subsidiary by any act
indicates its approval thereof, consent thereto or acquiescence therein, or an
order, judgment or decree is entered appointing any such trustee, receiver,
custodian, liquidator or similar official, or approving the petition in any such
proceedings, and such order, judgment or decree remains unstayed and in effect
for more than 30 days; or
 
(g) Dissolution, Etc.  Any order, judgment or decree is entered in any
proceedings against any Loan Party or any Material Subsidiary decreeing the
dissolution of such Loan Party or such Material Subsidiary and such order,
judgment or decree remains unstayed and in effect for more than 30 days; or
 
(h) ERISA.  (i) Any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Borrower or
any ERISA Affiliate that a Plan may become a subject of such proceedings, (iii)
the aggregate amount under all Plans of the fair market value of the assets
(within the meaning of section 303 of ERISA, is less than 70% of the “Funding
Target” (within the meaning of section 303 of ERISA), (iv) the Borrower or any
ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV or ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Borrower or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Borrower
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Borrower or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect of the type described in clause (a) or (b) of the
definition thereof; or
 
(i) Judgments.  Any judgment(s) or decree(s) in the aggregate amount of
$25,000,000 or more shall be entered against the Borrower or any of its Material
Subsidiaries that are not paid or fully covered (beyond any applicable
deductibles) by insurance and such judgment or decree shall not have been
vacated, discharged or stayed or bonded pending appeal within 60 days from the
entry thereof; or
 
(j) Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
 
(k) Change of Control.  There occurs any Change of Control.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
 
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Agent or any Lender.
 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
 
Fifth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.15; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
 
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
ARTICLE IX.
 


 
AGENT
 
9.01 Appointment and Authority.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Agent hereunder
and under the other Loan Documents and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Agent, the Lenders and the L/C Issuer, and no Loan Party shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
 
9.02 Rights as a Lender.  The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.
 
9.03 Exculpatory Provisions.  The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, its Subsidiaries or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.
 
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct.  The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default in writing is given to
the Agent by the Borrower, a Lender or the L/C Issuer.
 
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
 
9.04 Reliance by Agent.  The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Agent shall have received notice to the contrary from such Lender or
the L/C Issuer prior to the making of such Loan or the issuance of such Letter
of Credit.  The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
9.05 Delegation of Duties.  The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent.  The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.  The Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that the Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
 
9.06 Resignation of Agent.
 
(a) The Agent may at any time give notice of its resignation to the Lenders, the
L/C Issuer and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Agent meeting the qualifications set forth above.  Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.
 
(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Agent and, in consultation with the Borrower, appoint a successor. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
 
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents, in each
case solely in its capacity as Agent and as provided in subsection (d) below,
and (2) except for any indemnity payments or other amounts then owed to the
retiring or removed Agent, all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Agent as of the Resignation Effective Date or the
Removal Effective Date, as applicable), and the retiring or removed Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section) .  The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.
 
(d)           Any resignation by Bank of America as Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America  with
respect to such Letters of Credit.
 
9.07 Non-Reliance on Agent and Other Lenders.  Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or other titles listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Agent, a Lender or the L/C Issuer hereunder.
 
9.09 Guaranty Matters.  So long as no Event of Default exists or would result
therefrom, the Lenders and the L/C Issuer irrevocably authorize the Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Material Domestic Subsidiary as
a result of a transaction permitted under the Loan Documents.  Upon request by
the Agent at any time, the Required Lenders will confirm in writing the Agent’s
authority to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.09.
 


 
ARTICLE X.
 


 
MISCELLANEOUS
 
10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
 
(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
 
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Unreimbursed Amounts under Letters of Credit, or (subject to clause (iv)
of the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate and (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
 
(d) waive any condition set forth in Section 4.03 without the written consent of
each Lender;
 
(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
 
(f) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.09 or the provisions of the
Guaranty (in which case such release may be made by the Agent acting alone); or
 
(g) change any provision of this Section or the definition of “Required Lenders”
without the written consent of each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (v) Schedule 1.01 may be amended on the Initial Funding Date
in a writing executed only by the Borrower, the Agent and each L/C
Issuer.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately  adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
 
In addition, notwithstanding the foregoing, the Borrower may, by written notice
to the Agent from time to time, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders to make one or more amendments or
modifications to (A) allow the maturity of the Committed Loans of the accepting
Lenders to be extended and (B) increase the Applicable Rate and/or fees payable
with respect to the Committed Loans and Commitments of the accepting Lenders
(“Permitted Amendments”) pursuant to procedures reasonably specified by the
Agent and reasonably acceptable to the Borrower.  Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective. 
Permitted Amendments shall become effective only with respect to the Committed
Loans and/or Commitments of the Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Committed Loans and/or
Commitments as to which such Lender’s acceptance has been made.  The Borrower,
each other Loan Party and each Accepting Lender shall execute and deliver to the
Agent a Loan Modification Agreement and such other documentation as the Agent
shall reasonably specify to evidence the acceptance of the Permitted Amendments
and the terms and conditions thereof, and the Loan Parties shall also deliver
such resolutions, opinions and other documents as reasonably requested by the
Agent.  The Agent shall promptly notify each Lender as to the effectiveness of
each Loan Modification Agreement.  Each of the parties hereto hereby agrees that
(1) upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Committed Loans and Commitments of the Accepting
Lenders as to which such Lenders’ acceptance has been made and (2) any
applicable Lender who is not an Accepting Lender may be replaced by the Borrower
in accordance with Section 10.13.


10.02 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower or any other Loan Party, the Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication.  The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that (i) approval of such procedures may be
limited to particular notices or communications delivered through electronic
communications to the extent provided in this subsection (b), shall be effective
as provided in this subsection (b).
 
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Agent’s transmission of Borrower Materials through the Internet
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party.
 
(d) Change of Address, Etc.  Each of the Borrower, the Agent, the L/C Issuer and
the Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, facsimile
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.  Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
Federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
 
(e) Reliance by Agent, L/C Issuer and Lenders.  The Agent, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Committed Loan Notices, Letter of Credit Applications
and Swing Line Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower, except
to the extent such losses, costs, expenses and liabilities resulted from the
gross negligence or willful misconduct of such Person.  All telephonic notices
to and other telephonic communications with the Agent may be recorded by the
Agent, and each of the parties hereto hereby consents to such recording.
 
10.03 No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C Issuer
or the Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) the Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


10.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) except as provided in
Section 10.06(b)(iv), all reasonable out-of-pocket expenses incurred by the
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Agent), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Agent, any Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise solely
from claims of any Indemnitee against one or more other Indemnities that do not
involve or have not resulted from (A) an act or omission of an Indemnitee in its
capacity as Agent, L/C Issuer, arranger or book manager and (B) an act or
omission (or an alleged act or omission) by the Borrower or any
Subsidiary.  Without limiting the provisions of Section 3.01(c), this Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof), the L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender's pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the outstanding Loans, unfunded Commitments and participation interests in
Swing Line Loans and L/C Obligations of all Lenders at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Agent (or any such sub-agent) or the L/C Issuer or the Swing Line Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender
in connection with such capacity.   The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, neither any Loan Party nor any Indemnitee shall assert, and each
party hereby waives, any claim against any Indemnitee or any Loan Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof (other than an
Indemnitee may assert, and does not waive, a claim against any Loan Party, in
respect of any such damages incurred or paid by an Indemnitee to a third
party).  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.
 
(f) Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Agent, the L/C Issuer and
the Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
 
10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Agent, the L/C Issuer or any Lender, or the Agent, the
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
10.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Agent and each
Lender (other than as pursuant to the Borrower Assignment and Assumption on or
prior to the Initial Funding Date) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent, the L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
 
(C) the consent of the L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.  Such processing and recordation fees, together with
the costs and expenses of the Agent incurred in connection with the execution
and delivery of such Assignment and Assumption, shall be paid by either the
assignor or the assignee.  The assignee, if it is not a Lender, shall deliver to
the Agent an Administrative Questionnaire.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made to (A)
the Borrower or any of its Subsidiaries or Affiliates, (B) a natural person or
(C) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (C).
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Committed Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, the L/C Issuer or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Committed Loans and participations in Letters of Credit and
Swing Line Loans in accordance with its Applicable Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, and upon receipt of the original Note
from the assignor marked “Cancelled,” the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.
 
(c) Register.  The Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agent, the Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
 
(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(f) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time a Lender acting as L/C Issuer or Swing Line Lender assigns all of its
Commitment and Loans pursuant to subsection (b) above, such Lender may, (i) upon
30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon 30 days’ notice to the Borrower, resign as Swing Line Lender.  In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of the applicable
Lender as L/C Issuer or Swing Line Lender, as the case may be.  Any such
appointment of a successor L/C Issuer or Swing Line Lender by the Borrower
pursuant to this Section 10.06 shall not become effective until acceptance of
the appointment by the successor L/C Issuer or Swing Line Lender.  If a Lender
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit issued
by it and outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If a Lender resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the applicable resigning L/C Issuer to effectively assume the
obligations of such L/C Issuer with respect to such Letters of Credit.
 
10.07 Treatment of Certain Information; Confidentiality.  Each of the Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement (or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14)or (ii)
any actual or prospective counterparty (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i)  any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the prior written consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or any Subsidiary of
the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.
 
Each of the Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.
 
10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch,  office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Agent for further application
in accordance with the provisions of Section 2.16 and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Borrower and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
 
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Agent, the L/C Issuer or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.
 
10.13 Replacement of Lenders.  If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
 
(a) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 10.06(b);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(d) such assignment does not conflict with applicable laws; and
 
(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower  acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Agent, the Arranger, the other
Lead Arranger(s)  and the Lenders are arm’s-length commercial transactions
between the Borrower, each other Loan Party and their respective Affiliates, on
the one hand, and the Agent, the Arranger, the other Lead Arranger(s) and the
Lenders, on the other hand, (B) each of the Borrower and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower and each other Loan Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent, the Arranger, each other Lead Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Agent, the Arranger, any other Lead Arranger nor any Lender has any obligation
to the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agent,
the Arranger, the other Lead Arranger(s) and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Agent, the Arranger, any other Lead
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrower and each other Loan
Party hereby waives and releases any claims that it may have against the Agent,
the Arranger, the other Lead Arranger(s) or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
10.17 Electronic Execution of Assignments and Certain Other Documents.
 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


10.18 USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub.  L.  107-56 (signed into law October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower in accordance with the Act.  The Borrower shall, promptly
following a request by the Agent or any Lender, provide all documentation and
other information that the Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
MATSON NAVIGATION COMPANY, INC.
 
By:       /s/ Matthew J. Cox                              
                                                                   
 
Name:  Matthew J.
Cox                                                                        
 
Title:    President                                                                      
 
 
By:        /s/ Joel M.
Wine                                                                  
 
Name:   Joel M.
Wine                                                                       
 
Title:     Senior Vice President and Chief Financial
Officer                                                                      







 
 

--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A.,
as Agent
 
By:        /s/ Brenda H. Little      
                                                                
 
Name:   Brenda H.
Little                                                                       
 
Title:     Vice
President                                                                     
 





 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Lender, L/C Issuer and Swing Line Lender
 
By:         /s/ Gordon H.
Gray                                                                 
 
Name:    Gordon H.
Gray                                                                     
 
Title:      Senior Vice
President                                                                    
 

 
 

--------------------------------------------------------------------------------

 



FIRST HAWAIIAN BANK,
as a Lender and L/C Issuer
 
By:         /s/ Susan Takeda                   
                                                                  
 
Name:    Susan
Takeda                                                                      
 
Title:      Vice
President                                                                     
 


 


 

 
 

--------------------------------------------------------------------------------

 



BRANCH BANKING AND TRUST COMPANY,
as a Lender
 
By:          /s/ Robert M.
Searson                                                                 
 
Name:    Robert M.
Searson                                                                        
 
Title:      Senior Vice
President                                                                    
 



 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as a Lender
 
By:         /s/ Alex
Rogin                                                                  
 
Name:   Alex
Rogin                                                                       
 
Title:     Vice
President                                                                    
 



 
 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
By:        /s/ John
Berry                                                                  
 
Name:   John
Berry                                                                       
 
Title:     Vice
President                                                                     
 



 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
By:        /s/
Blake Malia                                                                  
 
Name:   Blake Malia                                                                       
 
Title:     Vice
President                                                                     
 



 
 

--------------------------------------------------------------------------------

 

AMERICAN SAVINGS BANK, F.S.B.,
as a Lender
 
By:       /s/ Rian
DuBach                                                                    
 
Name:  Rian DuBach                                                                        
 
Title:    Vice
President                                                                      
 



 
 

--------------------------------------------------------------------------------

 

BANK OF HAWAII,
as a Lender
 
By:         /s/ Darrell
McCorquodale                                                                  
 
Name:    Darrell
McCorquodale                                                                      
 
Title:       Vice
President                                                                   
 



 
 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,
as a Lender
 
By:        /s/ Tad L.
Stainbrook                                                                
 
Name:   Tad L.
Stainbrook                                                                     
 
Title:     Vice President                                                     
              
  



 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
By:        /s/ Dhiren
Desai                                                                   
 
Name:   Dhiren
Desai                                                                        
 
Title:     Vice President                                                      
               
 



 
 

--------------------------------------------------------------------------------

 

CENTRAL PACIFIC BANK,
as a Lender
 
By:        /s/ Carl A
Morita                                                                   
 
Name:   Carl A.
Morita                                                                       
 
Title:     Vice
President                                                                     
 


 


 

 
 

--------------------------------------------------------------------------------

 
